 

Exhibit 10.19

 

THE EMPLOYEES’ RETIREMENT PLAN

OF THE SECOND NATIONAL BANK OF WARREN

 

(Amended and Restated effective as of January 1, 2000)

 



--------------------------------------------------------------------------------

 

THE EMPLOYEES’ RETIREMENT PLAN

OF THE SECOND NATIONAL BANK OF WARREN

 

(Amended and Restated effective as of January 1, 2000)

 

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE I - AMENDMENT TO AND RESTATEMENT OF PLAN AND TRUST

   1

1.1

  

Name of Plan and Trust

   1

1.2

  

For Exclusive Benefit of Employees

   1

1.3

  

Effective Date

   1

ARTICLE II - DEFINITIONS

   2

2.1

  

“Accrued Benefit”

   2

2.2

  

“Actuarial Equivalent”

   2

2.3

  

“Actuary”

   2

2.4

  

“Adjustment Factor”

   2

2.5

  

“Affiliated Company”

   2

2.6

  

“Approved Leave”

   3

2.7

  

“Average Annual Earnings”

   3

2.8

  

“Bank”

   3

2.9

  

“Beneficiary”

   3

2.10

  

“Board”

   3

2.11

  

“Code or IRC”

   3

2.12

  

“Committee”

   3

2.13

  

“Continuous Service”

   3

2.14

  

“Defined Benefit Limitation”

   4

2.15

  

“Defined Contribution Dollar Limitation”

   4

2.16

  

“Direct Rollover”

   4

2.17

  

“Distributee”

   4

2.18

  

“Earnings”

   4

2.19

  

“Eligible Employee”

   5

2.20

  

“Eligible Retirement Plan”

   5

2.21

  

“Eligible Rollover Distribution”

   5

2.22

  

“Employee”

   5

2.23

  

“Employer”

   5

2.24

  

“ERISA”

   6

2.25

  

“Fiduciary”

   6

2.26

  

“Highly Compensated Employee”

   6

2.27

  

“Hour of Service”

   7

2.28

  

“Leased Employee”

   7

 



--------------------------------------------------------------------------------

2.29

  

“Limitation Year”

   8

2.30

  

“Maternity or Paternity Absence”

   8

2.31

  

“Normal Retirement Date”

   8

2.32

  

“Participant”

   8

2.33

  

“Period of Severance”

   8

2.34

  

“Plan”

   9

2.35

  

“Plan Year”

   9

2.36

  

“Qualified Domestic Relations Order (QDRO)”

   9

2.37

  

“Reemployment Date”

   10

2.38

  

“Restatement Date”

   10

2.39

  

“Retirement Benefit”

   10

2.40

  

“Severance From Service Date”

   10

2.41

  

“Spousal Consent”

   10

2.42

  

“Spouse”

   10

2.43

  

“Statutory Compensation”

   10

2.44

  

“Taxable Year”

   11

2.45

  

“Termination of Employment”

   11

2.46

  

“Trust”

   11

2.47

  

“Trust Fund”

   11

2.48

  

“Trustee”

   11

2.49

  

“Vested Interest”

   11

ARTICLE III - ELIGIBILITY FOR BENEFITS AND CONTINUOUS SERVICE

   12

3.1

  

Eligibility to Participate

   12

3.2

  

Cessation of Participation

   12

3.3

  

Transfers of Employment

   12

3.4

  

Types of Service

   13

3.5

  

Employment Beyond Normal Retirement Date

   13

3.6

  

Early Retirement Date

   13

3.7

  

Vested Retirement Benefit

   13

3.8

  

Severance From Service Date

   14

3.9

  

Reemployment of Terminated Employees Not in Pay Status

   14

3.10

  

Suspension of Benefits

   15

ARTICLE IV - BENEFITS AND PAYMENT THEREOF

   18

4.1

  

Existing Retirees

   18

4.2

  

Retirement Benefit

   18

4.3

  

Normal Retirement Benefit

   18

4.4

  

Early Retirement Benefit

   18

4.5

  

Vested Retirement Benefit

   19

4.6

  

Death Benefits

   19

4.7

  

Minimum Benefit of Participants with an Accrued Benefit on December 31, 1988

   21

4.8

  

Cashout of Small Retirement Benefits

   21

 

ii



--------------------------------------------------------------------------------

ARTICLE V - BENEFIT LIMITATIONS

   23

5.1

  

Maximum Annual Retirement Benefit

   23

5.2

  

Limitations Pursuant to Code Section 415(e)

   25

5.3

  

Other Provisions Pursuant to Code Section 415

   26

5.4

  

Limitation Concerning Highly Compensated Employees or

Highly Compensated Former Employees

   27

ARTICLE VI - FORMS OF PAYMENT AND TIME FOR BENEFIT PAYMENTS

   29

6.1

  

Normal Form of Payment

   29

6.2

  

Optional Forms of Payment

   30

6.3

  

Retirement Benefit Commencement Date

   31

6.4

  

Latest Commencement of Payments

   31

6.5

  

Application

   32

6.6

  

Application for Retirement Benefit

   32

6.7

  

Retirement Benefits End

   33

ARTICLE VII “TOP HEAVY” PROVISIONS

   34

7.1

  

Determination of Top Heavy Status

   34

7.2

  

Minimum Benefit

   37

7.3

  

Minimum Vesting

   38

7.4

  

Adjustments to Maximum Benefits

   38

7.5

  

Limited Application of this Article

   38

ARTICLE VIII - TRUST FUND AND CONTRIBUTIONS

   39

8.1

  

Existing Trust Fund to be Continued

   39

8.2

  

Contributions

   39

8.3

  

Employees’ Interest in Trust Fund

   39

8.4

  

Benefits Payable Only from the Trust Fund

   39

8.5

  

Return of Contributions

   39

ARTICLE IX - PLAN ADMINISTRATION

   40

9.1

  

The Committee

   40

9.2

  

Retirement Policy Committee

   40

9.3

  

Actions, Meetings and Minutes

   40

9.4

  

Notices

   40

9.5

  

Duties of the Committee

   40

9.6

  

Payment of Benefits and Distributions

   42

9.7

  

Determinations and Certificates of the Committee

   42

9.8

  

Persons Dealing with the Committee

   43

9.9

  

Claims Procedure

   43

9.10

  

Fiduciaries Identified

   44

9.11

  

Fiduciaries’ Warrants and Reliance

   45

9.12

  

Limitation of Liability

   45

9.13

  

Indemnification

   45

 

iii



--------------------------------------------------------------------------------

ARTICLE X - AMENDMENTS AND PLAN TERMINATION

   46

10.1

  

Amendments, Modifications and Supplements

   46

10.2

  

Termination of the Plan; Suspension Benefit and/or

Termination of Contributions; Merger of Bank

   46

10.3

  

Procedure Upon Termination

   47

10.4

  

Disbursements Upon Termination

   48

10.5

  

Restriction on Benefits of Plan Termination

   48

ARTICLE XI - MISCELLANEOUS PROVISIONS

   49

11.1

  

Plan Non-Contractual

   49

11.2

  

Non-Alienation

   49

11.3

  

Facility of Payment

   50

11.4

  

Severability

   50

11.5

  

Employer Records

   50

11.6

  

Application of Plan Provisions

   50

11.7

  

Missing Participants

   50

11.8

  

IRC 414(u) Compliance Provision

   51

11.9

  

Provision for Community Renewal Tax Relief Act of 2000

   51

11.10

  

Economic Growth and Tax Relief Reconciliation Act of 2001

   51

11.11

  

Laws Applicable

   51

11.12

  

Code Section 401(a)(17) Limitations

   51

APPENDIX A - Special Provisions Affecting Transferred Trumball Employees

   57

APPENDIX B - Special Provisions Affecting Transferred Enterprise Employees

   58

APPENDIX C - Special Provisions Affecting Transferred Ameritrust Employees

   59

APPENDIX D - Special Provisions Affecting Transferred Transohio Employees

   60

 

iv



--------------------------------------------------------------------------------

 

THE EMPLOYEES’ RETIREMENT PLAN

OF THE SECOND NATIONAL BANK OF WARREN

 

(Amended and Restated effective as of January 1, 2000)

 

WHEREAS, on the 28th day of December, 1949, The Second National Bank of Warren,
Warren, Ohio, created and adopted “The Employees’ Retirement Plan of The Second
National Bank of Warren, Warren, Ohio” and declared and established a Trust in
possession of The Second National Bank of Warren, Warren, Ohio, as Trustee,
known as The Retirement Trust of the Employees of The Second National Bank of
Warren, Warren, Ohio; and

 

WHEREAS, in Article XII, Section 12._, of the immediately preceding amendment
and restatement of the Plan (dated January 1,1995), the Bank reserves the right
to amend the Plan and Trust at any time and for any lawful purpose; and

 

WHEREAS, amendments were adopted on March 13, 1950, on December 27, 1954 (but
effective as of October 1, 1954), March 12, 1966, December 7, 1959, and amended
and restated on November 29, 1966 (but effective as of January 1, 1966), and
thereafter amended on February 21, 1967, July 29, 1971 ( but effective as of May
1, 1971), November 13, 1973 (but effective as of January 1, 1973), and September
18, 1975 (but effective January 1, 1976), and further amended and restated
effective January 1, 1976, which amendment and restatement was amended on July
23, 1978 (but effective January 1, 1976), December 18, 1979 (but effective
January 1, 1976), and December 27, 1984 (but effective January 1, 1984 (in part)
and August 23, 1984 (in part)), restatement adopted effective January 1, 1985,
further amended March 15, 1986 (but effective April 1, 1986), May 17, 1988 (but
effective August 1, 1987), August 15, 1988 (but effective January 1, 1988), and
March 22, 1989 (but effective January 1, 1989), February 15, 1996 (but effective
January 1, 1989), December 1998, and December 14, 1999.

 

WHEREAS, such Plan and Trust and amendments thereto were approved by letters of
the Commissioner of Internal Revenue dated April 4, 1950, April 10, 1950, April
30, 1956, April 29, 1960, February 28, 1967, October 21, 1971, December 21,
1973, July 18, 1978, August 19, 1985, March 15, 1986 and March 1, 1996.

 

WHEREAS, it is the desire of The Second National Bank of Warren to further amend
the Plan and the Trust to comply with recently enacted legislation;

 

NOW, THEREFORE, The Employees’ Retirement Plan and Declaration of Trust by the
Second National Bank of Warren, Warren, Ohio, are hereby amended and restated as
of January 1, 2000, as follows:

 

5



--------------------------------------------------------------------------------

 

ARTICLE I

AMENDMENT TO AND RESTATEMENT OF PLAN AND TRUST

 

1.1 Name of Plan and Trust.

 

The Plan and Trust as hereby amended and restated and shall be collectively
known as “The Employees’ Retirement Plan of the Second National Bank of Warren,
as amended and restated effective January 1, 2000” and shall be herein
collectively referred to as the “Plan”.

 

1.2 For Exclusive Benefit of Employees.

 

The Bank shall not be entitled to any part of the corpus or income of the Trust
fund and no part thereof shall be used for or diverted to purposes other than
for the exclusive benefit of participants, spouses, and beneficiaries hereunder
except as provided in Sections 8.5 and 10.3.

 

1.3 Effective Date.

 

This amendment and restatement of the Plan shall constitute an amendment,
restatement and continuation of the Plan. Although this amendment and
restatement is generally effective January 1, 2000, certain provisions of this
plan document are effective as of some other date. The provisions of this
amendment and restatement with stated effective dates prior to January 1, 2000
shall be deemed to amend the corresponding provisions, if any, of the Plan as in
effect before this amendment and restatement and all amendments thereto as of
such dates. Events occurring before the applicable effective date of any
provision of this amendment and restatement shall be governed by the applicable
provision of the Plan in effect on the date of the event.

 

The rights of any person who terminated employment or who retired on or before
the effective date of any particular provision of the Plan, including his
eligibility for benefits, shall be determined solely under the terms of the Plan
as in effect on the date of his termination of employment or retirement, unless
such person is thereafter reemployed and again becomes a Participant; provided,
however, that the time and form in which benefits, if any, will be paid, shall
be determined under the terms of the Plan when his benefits commence.

 

The Plan is intended to comply with the provisions of the Employee Retirement
Income Security Act of 1974, and to qualify under Section 401(a) of the Internal
Revenue Code of 1986, as amended and under any rulings or regulations adopted by
the Department of Labor and /or Department of the Treasury.

 

1



--------------------------------------------------------------------------------

 

ARTICLE II

DEFINITIONS

 

Definitions.

 

As used in this instrument, the following terms, when used herein with initial
capital letters shall have the following meanings unless a different meaning is
clearly required by the context;

 

2.1 “Accrued Benefit” means the Retirement Benefit, calculate at any time, a
Participant would receive at his Normal Retirement Date as provided in Section
4.3.

 

2.2 “Actuarial Equivalent” means:

 

  (a) A benefit of equivalent value when computed using the mortality rates
shown in the basic Unisex Retirement Benefit 1984 Mortality Table with a four
year set back in age. Ages shall be determined in full years and completed
months. Whenever a benefit is to be paid in the form of an annuity, the interest
rate to be used shall be an effective rate of seven percent (7%).

 

  (b) In the event a benefit is to be paid in a single lump sum, the interest
rates and mortality tables to be used to compute the lump sum amount of benefit
shall be as specified in Section 4.8 of this Plan.

 

Benefits which cannot commence in the form of an immediate annuity shall be
assumed to be payable only at Normal Retirement Date.

 

2.3 “Actuary” means an independent, qualified actuary who is an enrolled actuary
pursuant to the provisions of ERISA, or a firm of independent actuaries, at
least one of whose members meets the preceding requirements.

 

2.4 “Adjustment Factor” means the cost of living adjustment factor prescribed by
the Secretary under Code Section 415(d) for years beginning after December 31,
1987, applied to such items and in such manner as the Secretary shall prescribe.

 

2.5 “Affiliated Company” means with respect to the Employer:

 

  (a) Any other corporation which is included within a controlled group of
corporations as determined under Code Section 1563 without regard to Subsections
(a)(4) and (e)(3)(C) of said Section 1563, except that such determination under
Section 1563 will be made assuming the phrase “at least fifty percent (50%)” is
substituted for the phrase at “least eighty percent (80%)” each place it appears
in Section 1563(a)(1) for all purposes of the Plan other than Section 5.1
(Maximum Retirement Benefit); and with respect to the limitations set forth in
Section 5.1, such determination under Section 1563 will be made assuming the
phrase “more than fifty percent (50%)” is substituted for the phrase “at least
eighty percent (80%)” each place it appears in Section 1563(a)(1), and

 

2



--------------------------------------------------------------------------------

  (b) Any other trade or business (whether or not incorporated) which, based on
principles similar to those defining a ‘controlled group of corporations’ for
purposes of (a) above, is under common control.

 

2.6 “Approved Leave” means a leave of absence for any purpose granted in writing
by the Bank pursuant to its personnel policy as amended from time to time.

 

2.7 “Average Annual Earnings” means the average of the Employee’s Earnings
during the highest five consecutive calendar years preceding his Normal
Retirement Date, Early Retirement Date, or Termination of Employment, as the
case may be. For a Participant whose service is less than 10 years, Final
Average Earnings will be the highest 5 full calendar years from the total
worked. For a Participant whose service is less than 5 years, Final Average
Earnings will be computed based upon his average Earnings during his entire
Continuous Service.

 

2.8 “Bank” means The Second National Bank of Warren, Warren, Ohio, a national
banking association possessing Trust powers, its successors, assigns, affiliates
and subsidiaries, with its primary office presently located at 108 Main Avenue,
S.W., Warren, Ohio.

 

2.9 “Beneficiary” means any person designated by a Participant or otherwise
entitled to receive such benefits as may become payable under the provisions of
the Plan after the death of such Participant.

 

2.10 “Board” means the Board of Directors of the Bank, its successors and
assigns, at the time under consideration.

 

2.11 “Code or IRC” means the Internal Revenue Code of 1986, as amended from time
to time. Any reference to any section of the Code shall be deemed to include any
applicable regulations and rulings pertaining to such section and shall also be
deemed a reference to comparable provisions of future laws.

 

2.12 “Committee” means the Retirement Policy Committee appointed by the Bank to
administer and supervise the Plan as provided in Article IX.

 

2.13 “Continuous Service” means the period of time measured from the Employee’s
employment commencement date or Re-employment Date and ending on the next
following Severance from Service Date; provided, however,

 

  (a) Aggregation. Unless some of all of an Employee’s service may be
disregarded pursuant to other rules of this Plan, all discontinuous Continuous
Service periods shall be aggregated in determining the total of an Employee’s
Continuous Service. Continuous Service shall be stated in years and parts
thereof, calculated to the next highest one-twelfth (1/12th) year.

 

  (b) Service Spanning No. 1. If an Employee quits, is discharged or retires
from service with the Employer and Affiliated Company and is reemployed within
the twelve (12) months following the Severance From Service Date, that Period of
Severance shall be deemed to be Continuous Service.

 

3



--------------------------------------------------------------------------------

  (c) Service Spanning No. 2. If an Employee severs from service by reason of a
quit, a discharge or a retirement during the first twelve (12) months of an
absence from service for any reason other than a quit, a discharge, retirement
or death, and then is reemployed within the twelve (12) months following the
date on which the Employee was first absent from service, the Period of
Severance shall be deemed Continuous Service.

 

  (d) Special Rules.

 

  (i) An Employee who is absent from the service of an Employer or Affiliated
Company because of service in the Armed Forces of the United States shall have
such period of absence recognized as Continuous Service provided such Employee
returns to the service of the Employer or Affiliated Company, having applied to
return during the period in which his reemployment rights were protected by law.

 

  (ii) The period between the first and second anniversary of a Maternity or
Paternity absence shall not be credited as Continuous Service.

 

2.14 “Defined Benefit Limitation” means the limitation set forth in Code Section
415(b).

 

2.15 “Defined Contribution Dollar Limitation” means $30,000 or, if greater,
one-fourth of the Defined Benefit Limitation in effect for the Limitation Year,
or such other amount as defined in Code Section 415(c).

 

2.16 “Direct Rollover” means a payment by the Plan to the Eligible Retirement
Plan specified by the Distributee.

 

2.17 “Distributee” means an Employee or former Employee. In addition the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a Qualified
Domestic Relations Order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse.

 

2.18 “Earnings” shall be the total amount paid to an Employee by the Bank for
services rendered as an Employee as reflected on his/her IRS Form W-2 for each
calendar year plus all amounts subtracted from his/her earnings pursuant to a
salary reduction agreement made under the Bank’s Employee Savings Plan and any
agreements under Code Section 401(k) or Section 125 or amounts not includable in
gross income of the Employee by reason of Section 132(f) of the Code. This is
intended to comply with a safe-harbor definition of compensation under Code
Section 414(s).

 

Effective for Plan Years beginning on and after January 1, 1989, the maximum
annual amount that will be recognized as Earnings for this Plan is $200,000, or
as indexed by the Secretary of the Treasury. Effective January 1, 1994, the
maximum annual amount to be recognized as Earnings will be governed by Section
13.5 of the Plan, Code Section 401(a)(17) Limitations.

 

4



--------------------------------------------------------------------------------

2.19 “Eligible Employee” means any salaried Employee of an Employer, but
specifically excluding the following:

 

  (a) PRN employees;

 

  (b) any individual who is performing services as part of an internship
program; or

 

  (c) any individual classified by the Employer as an independent contractor,
leased employee or Leased Employee, any individual who performs services for the
Employer whose remuneration for services is not initially reported by the
Employer on IRS Form W-2 and any temporary individual whose services are
contracted from or through an entity which is not an Affiliate, regardless of
any later classification or reclassification of any such individual as a
common-law employee of the Employer.

 

2.20 “Eligible Retirement Plan” means an individual retirement account described
in Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
trust described in Code Section 401 (a), that accepts the Distributee’s Eligible
Rollover Distribution. However, in the case of an Eligible Rollover Distribution
to the surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity.

 

2.21 “Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include; any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designed
beneficiary, or for a specified period of time of ten years or more; any
distribution to the extent such distribution is required under Code Section
401(a)(9), that portion of a hardship withdrawal which is attributable to the
elective contributions within the meaning of Section 1.401(k) of the Income Tax
Regulations, and the portion of any distribution that is not includible in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities).

 

2.22 “Employee” means any common law employee of the Bank or an Affiliated
Company.

 

2.23 “Employer” means, collectively or individually as the context may indicate,
the Bank with respect to its Eligible Employees and any other corporation:

 

  (a) which is a member of the same controlled group of corporations as the Bank
as determined pursuant to Code Sections 414(b), (c) and (m).

 

  (b) whose Board shall have authorized adoption of the Plan, and

 

  (c) which by action of its own Board shall have adopted the Plan and become
signatory of the Trust Agreement; or any successors to one or more of such
entities; with respect to its Eligible Employees.

 

5



--------------------------------------------------------------------------------

2.24 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, including any applicable regulations and rulings
pertaining to particular sections and comparable provisions of future laws.

 

2.25 “Fiduciary” means the Bank (in any Plan capacity including Employer,
Trustee and Administrator), and/or any individual, corporation, firm or other
entity which assumes responsibilities of the Bank in any Plan capacity
respecting management of the Plan or the disposition of its assets.

 

2.26 “Highly Compensated Employee” means for a given Plan Year beginning on and
after January 1, 1997, any Employee who is a more than five percent (5%) owner
of the Employer at any time during the Plan Year or the preceding Plan Year or
who both received Statutory Compensation during the preceding Plan Year in
excess of $80,000 multiplied by the Adjustment Factor and was a member of the
Top Paid Group during such Plan Year.

 

  (a) Top Paid Group means all active Employees of the Employer or an Affiliated
Company who, as of a given year, are in the top twenty percent (20%) of the work
force of the Employer and all Affiliated Companies on the basis of Statutory
Compensation for such year, excluding the following:

 

  (i) Employees who have not completed six (6) months of service by the end of
such year;

 

  (ii) Employees who work less than seventeen and one-half (17-1/2) hours per
week for such year,

 

  (iii) Employees who normally do not work more than six (6) months in a year;

 

  (iv) Employees under age twenty-one (21) at the end of such year;

 

  (v) Non-resident aliens; and

 

  (vi) Except as provided in regulations, Employees who are included in a unit
of Employees covered by a collective bargaining agreement.

 

  (b) To the extent permitted under regulations or other guidance issued by the
Internal Revenue Service, the Retirement Plan Committee may elect to determine
the status Highly Compensated Employees on a basis other than that provided
above.

 

  (c) The provisions of this Section shall be further subject to such additional
requirements as shall be described in Section 414(q) of the Code and its
applicable regulations, which shall override any aspects of this Section
inconsistent therewith.

 

6



--------------------------------------------------------------------------------

2.27 “Hour of Service” means, with respect to any applicable computation period,

 

  (a) Each hour for which an Employee is paid or entitled to payment for the
performance of duties for the Employer or Affiliated Company.

 

  (b) Each hour for which an Employee is paid or entitled to payment by the
Employer or Affiliated Company on account of a period during which no duties are
performed, whether or not the employment relationship has terminated due to
vacation, holiday, severance, illness, incapacity (including disability),
layoff, jury duty, military duty or leave of absence, but not more than 501
hours for any single continuous period (whether or not such period occurs in a
single computation period); provided, however, Hours of Service shall include
those hours in excess of 501 which the Employee would have completed during a
period of service with the Armed Forces of the United states provided such
Employee returns to service with the Employer or an Affiliated Company, having
applied to return during the period in which his reemployment rights were
protected by law.

 

  (c) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer or Affiliated Company, excluding any
hour credited under (a) or (b), which shall be credited to the computation
period or periods to which the award, agreement or payment pertains, rather than
to the computation period in which the award, agreement or payment is made;

 

  (d) Each hour for which service is required under The Family and Medical Leave
Act of 1993 with respect to an Employee who is on leave as provided by said Act;

 

  (e) Hours of Service credited hereunder shall be determined as required by
Title 29 of the Code of Federal Regulations, Section 2530.200b-2(b) and (c).

 

2.28 “Leased Employee” means any person (other than an Employee of the Employer)
who pursuant to an agreement between the Employer and any other person (“leasing
organization”) has performed services for the Employer (or for the Employer and
related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full-time basis for a period of at least one year, which services
for periods on and after January 1, 1997, are performed under the primary
direction and control by the recipient. Contributions or benefits provided a
leased employee by the leasing organization which are attributable to services
performed for the Employer shall be treated as provided by the Employer.

 

A Leased Employee shall not be considered an Employee of the Employer if:

 

  (a) Such individual is covered by a money purchase plan providing;

 

  (i) A nonintegrated employer contribution rate of at least 10 percent of
compensation, as defined in Code Section 415(c)(3), but including amounts
contributed pursuant to a salary reduction agreement which are excludable for
the leased employee’s gross income under Code Section 125, 402(a)(8), 402(h) or
403(b).

 

  (ii) Immediate participation, and

 

7



--------------------------------------------------------------------------------

  (iii) Full and immediate vesting; and

 

  (b) Leased employees do not constitute more than 20 percent of the Employer’s
nonhighly compensated workforce.

 

2.29 “Limitation Year” means the 12-month period commencing on January 1 and
ending December 31.

 

2.30 “Maternity or Paternity Absence” means an absence;

 

  (a) By reason of pregnancy of the Employee

 

  (b) By reason of the birth of a child of the Employee

 

  (c) By reason of the placement of a child with the Employee in connection with
the adoption of such child by such Employee, or

 

  (d) For purposes of caring for such child for a period beginning immediately
following such birth or placement.

 

An absence will not be considered a “A Maternity or Paternity Absence” unless
the Employee provides the Employer with information demonstrating that the
absence is for one of the four permitted reasons outlined above. At the end of
such absence, the Employee must provide the Employer with a record of the number
of days of such absence. Nothing in this Plan shall require an Employer to grant
a paid leave of absence to any Employee.

 

2.31 “Normal Retirement Date” shall mean the later of the Participant’s 65th
birthday or his fifth anniversary of participation in the Plan.

 

2.32 “Participant” means any Eligible Employee who is eligible to participate
under the provisions of this Plan and who becomes a Participant in accordance
with the provisions of Article III hereof. An Eligible Employee who has become a
Participant shall be considered to continue as a Participant until the date of
his death, or, if earlier, the date on which he is no longer employed as an
Eligible Employee and on which he no longer has a Vested Interest in his Accrued
Benefit under the Plan.

 

2.33 “Period of Severance” means the period of time commencing on an Employee’s
Severance From Service Date and ending on the date on which that Employee is
reemployed by an Employer or Affiliated Company. A period of Severance shall be
stated in years and parts thereof, calculated to the next highest one-twelfth
(1/12th ) year. Notwithstanding the foregoing, for the limited purpose of
determining the length of a Period of Severance, the Severance From Service Date
for an individual who remains an Employee shall be advanced during any period of
an absence from work due to either of the following conditions:

 

  (a)

The pregnancy of the Employee, the birth of a child of the Employee, the
placement of a child with the Employee in connection with the adoption of such

 

8



--------------------------------------------------------------------------------

 

child by the Employee, or for the purpose of caring for such child for a period
beginning immediately following such birth or placement. In no event, however,
shall the Severance From Service Date be advanced to a date that is later than
the last day of the calendar month which is two (2) years after the first day of
such absence; or

 

  (b) A leave of absence of an Employee which is approved by the Employer, in
which case the Severance From Service Date shall be advanced to the last day of
the period for which such absence was approved provided the Employee returns to
service with the Employer by the end of the period for which such absence was
approved.

 

Any such adjustment to the Severance From Service Date shall not be made until
the Employee timely furnishes information which may be reasonably required by
the Retirement Plan Committee to establish that the absence from work is for a
reason for which this adjustment will be made.

 

2.34 “Plan” means “The Employees’ Retirement Plan of the Second National Bank of
Warren” as hereby amended, restated and adopted.

 

2.35 “Plan Year” means the 12-month period beginning on January 1 and ending
December 31.

 

2.36 “Qualified Domestic Relations Order (QDRO)” means any judgment, decree or
order (including approval of a property settlement agreement) which is made
pursuant to a State Domestic Relations Law (including a community property law)
and which complies with Code Section 414(p) which:

 

  (a) related to provision of child support, alimony payments, or marital
property rights of a Spouse, former spouse, child or other dependent of a
Participant, and

 

  (b) recognizes or creates an alternate payee’s right to, or assigns to an
alternate payee the right to, receive all or a portion of the benefits payable
with respect to a Participant under this Plan, and which

 

  (c) clearly specifies

 

  (i) name and last known address of the Participant and of each alternate
payee,

 

  (ii) the amount and percentage, or manner in which such could be determined,
of the Participant’s benefits to be paid to such alternate payee by the Plan,

 

  (iii) the number of payments or time period the QDRO covers, and

 

  (iv) each plan to which the QDRO applies.

 

9



--------------------------------------------------------------------------------

A QDRO cannot require any plan to provide a type or form of benefit, or any
option no otherwise provided by the Plan, nor can it require the Plan to provide
increased benefits or benefits at a time earlier than permitted under the Plan.
A QDRO cannot require a payment to an alternate payee of benefits required to be
paid to another alternate payee by virtue of a previous QDRO.

 

2.37 “Reemployment Date” means the date following a one year Period of Severance
on which an Employee again performs an Hour of Service.

 

2.38 “Restatement Date” means January 1, 2000.

 

2.39 “Retirement Benefit” (sometimes referred to as “benefit”) means a monthly
amount paid to a Participant, a Spouse or Beneficiary calculated under Article
IV and other appropriate Plan provisions.

 

2.40 “Severance From Service Date” means, except to the extent otherwise set
forth in Section 3.8, the earliest of:

 

  (a) the date of an Employee’s retirement Terminator of Employment or death,

 

  (b) the second anniversary of the date on which the Employee starts a
Maternity or Paternity Absence, if such Employee has not returned to work with
the Employer, or

 

  (c) the date which is the first anniversary of the first day of a period in
which an Employee remains continuously absent from service (with or without pay)
with an Employer and Affiliated Company for any reason other than a quit, a
discharge, retirement or death, such as vacation, holiday, sickness, disability,
leave of absence or layoff.

 

2.41 “Spousal Consent” means an irrevocable written consent given by a
Participant’s Spouse to an election made by the Participant to a specified form
of Retirement Benefit, or a specified time of commencement of a Retirement
Benefit, or a designation of a specified Beneficiary. Any Spousal Consent shall
be effective only with respect to such Spouse. Such consent shall be duly
witnessed by a notary public and shall acknowledge the effect on the Spouse of
the Participant’s election. The Participant may revoke an election any number of
times without Spousal Consent at any time before commencement of a Retirement
Benefit. Any new election will require a new Spousal Consent. The requirement
for Spousal Consent may be waived by the Committee if it is established to the
satisfaction of the Committee that there is no Spouse, that the Spouse cannot be
located, or because of such other circumstances as may be established by
applicable law.

 

2.42 “Spouse” means, as of any date, the person, if any, to whom the Participant
has been legally married throughout the one year period immediately preceding
such date.

 

2.43

“Statutory Compensation” means the wages, salaries, and other amounts paid by an
Employer or Affiliated Company in respect of an Employee for services actually
rendered to an Employer or an Affiliated Company for which the Employer or
Affiliated

 

10



--------------------------------------------------------------------------------

 

Company is required to furnish a written statement under Sections 6041(d) and
6051(a)(3) of the code. Statutory Compensation shall include contributions
pursuant to salary reduction agreements to plans described in Section 125,
132(f) (effective January 1,2001), 402(a)(8), 402(b)(1)(B) and 403(b) of the
Code. Notwithstanding any provision of the Plan to the contrary, effective for
each Plan Year beginning on and after January 1,1989, in no event shall the
amount of Statutory Compensation taken into account under the Plan exceed the
adjusted annual limitation permitted under Section 401(a)(17) of the Code for
such Plan Year. Such adjusted annual limitation shall be, for each Plan Year
beginning on and after January 1, 1989 and prior to January 1, 1994, $200,000 as
adjusted for such year in the same manner as under Section 415(d) of the Code,
and for each Plan Year beginning on and after January 1, 1994, $150,000 as
adjusted for such year as provided under Section 401(a)(17)(B) of the Code.

 

2.44 “Taxable Year” means the fiscal period adopted from time to time by the
Bank for Federal Income Tax purposes. (The present fiscal year of the Bank for
Federal Income Tax purposes begins January 1st and ends the succeeding December
31st and coincides with the Plan Year and the Limitation Year.)

 

2.45 “Termination of Employment” means a Participation’s termination of
employment with the Employer, whether voluntary or involuntary, for any reason,
including but not limited to resignation or discharge, and other than for
Maternity or Paternity Absence, transfer to another Affiliated Company,
retirement or death.

 

2.46 “Trust” means “The Retirement Trust of the Employees of the Second National
Bank of Warren, Warren, Ohio”, declared and established and continued in effect
as set forth in Article VIII hereof.

 

2.47 “Trust Fund” means the contributions of the Bank set aside from time to
time in the Trust, together with the investments and reinvestments and
appreciation thereof, the rents, issues and profits therefrom and accretions
thereto, minus expense paid or incurred and the losses an depreciation suffered,
if any.

 

2.48 “Trustee” means the Bank in the exercise of its Trust powers.

 

2.49 “Vested Interest” means the nonforfeitable portion of a Participant’s
Retirement Benefit as determined hereunder and under Section 3.7. A Participant
who retires or dies after completing five or more years of Vesting Service shall
be 100% vested in his Accrued Benefit.

 

11



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILTY FOR BENEFITS AND CONTINUOUS SERVICE

 

3.1 Eligibility to Participate.

 

Each Eligible Employee who was a Participant immediately prior to January 1,
2000, shall continue participation as of January 1, 2000, provided he or she
satisfies the terms of Section 2.32 as of the Restatement Date. Each other
Eligible Employee shall become a Participant on the January 1 or July 1
following his first year of Continuous Service, provided he or she satisfies the
terms of Section 2.32 as of the entry date. If the Employee is not an Eligible
Employee on the date the Employee otherwise would have become covered under the
Plan, such Employee shall automatically become covered under the Plan upon his
return to employment as an Eligible Employee. A rehired Employee’s eligibility
to participate shall be determined under the provisions of Sections 3.9 and
3.10.

 

3.2 Cessation of Participation.

 

A Participant’s participation in the Plan shall end on the date the individual
no longer satisfies the definition set forth in Section 2.32 hereof. If a
Participant does not have a Vested Interest in his Accrued Benefit (that is, the
Participant’s vested Accrued Benefit is zero), the Participant shall be deemed
to have received a distribution of his entire vested Accrued Benefit upon
termination of employment with his Employer and all Affiliated Companies. Upon
such deemed distribution, the Participant shall forfeit his Vesting Service and
Benefit Service and shall no longer be considered a Participant, subject,
however, to reinstatement upon reemployment as provided in Section 3.9.

 

3.3 Transfers of Employment.

 

  (a) Transfers from Service as an Eligible Employee to Noncovered Employment.
In the event an Eligible Employee is transferred on or after the Restatement
Date from employment as an Eligible Employee to employment with an Employer
which is not covered under the Plan or to employment with an Affiliated Company,
the accrual of Benefit Service shall cease under the Plan and the Employee’s
employment with the Employer or Affiliated Company following the date of
transfer shall be recognized for purposes of determining the Employee’s Vesting
Service. The Plan benefit payable as a result of the Employee’s later retirement
or termination of employment with the Employer or Affiliated Company shall be
determined on the basis of his Benefit Service as of his date of transfer from
employment as an Eligible Employee and the Participant’s Final Average Earnings
at his date of termination of employment with the Employer or Affiliated
Company.

 

  (b)

Transfer from Noncovered Employment to Service as an Eligible Employee. In the
event an Employee is transferred from employment with an Employer that is not
covered under the Plan or from employment with an Affiliated Company to
employment as a Eligible Employee, all periods of employment shall be

 

12



--------------------------------------------------------------------------------

 

recognized for purposes of determining Vesting Service hereunder; provided
however that only periods of employment as an Eligible Employee shall be
recognized for purposes of determining Benefit Service.

 

  (c) Notwithstanding the provisions of paragraphs (a) and (b) above, the
Committee, in any given case, may provide that in connection with a transfer of
employment, a transfer of assets and liabilities with respect to the benefit
accrued by the transferring Employee shall occur in lieu of the treatment
otherwise provided in said paragraphs.

 

3.4 Types of Service.

 

  (a) “Vesting Service” is used to determine a Participant’s eligibility for a
Retirement Benefit and to calculate the amount of a Participant’s Retirement
Benefit. A Participant’s will be credited with Vesting Service equal to his
Continuous Service.

 

  (b) “Benefit Service” is used to determine the amount of a Participant’s
Retirement Benefit. A Participant will be credited with Benefit Service equal to
his Continuous Service.

 

3.5 Employment Beyond Normal Retirement Date.

 

A Participant may continue in the employ of the Bank after reaching his Normal
Retirement Date. In the event a Participant after attaining his Normal
Retirement Date continues in employment for at least 80 hours a month, payment
of the Retirement Benefit to which the Participant would be entitled shall be
suspended in accordance with Section 3.10 of the Plan until the Participant’s
termination of employment date at which time the Retirement Benefit described in
Article IV shall be paid. Any benefit accrual earned by a Participant for any
given Plan Year ending on or after the date on which the Participant attains his
Normal Retirement Date shall be reduced (but not below zero) by the amount of
any actuarial adjustment which may be required in connection with a delay in
payment or the suspension of benefits otherwise payable after the Participant
attains his Normal Retirement Date.

 

3.6 Early Retirement Date.

 

A Participant with ten years or more of Vesting Service who has attained age 55,
may elect to retire and shall be eligible for an Early Retirement Benefit as
described in Section 4.4.

 

3.7 Vested Retirement Benefit.

 

A Participant who terminates employment for a reason other than retirement or
death, who at the time of termination has completed five or more years of
Vesting Service, shall be entitled to receive a vested Retirement Benefit as
described in Section 4.5.

 

13



--------------------------------------------------------------------------------

3.8 Severance From Service Date

 

A Severance From Service Date shall not be deemed to have occurred where an
Employee is or has been absent from his employment either with or without pay:

 

  (a) Due to illness or accident resulting in payment under the Bank’s
short-term or long-term disability program, provided the temporarily disabled
Employee reports for employment promptly upon termination of disability;

 

  (b) Due to an Approved Leave, provided the Employee resumes his employment
promptly on termination of such leave. The decision of the Bank on all questions
of leaves of absence shall be final and conclusive;

 

  (c) Due to a temporary lay-off, not exceeding six months, resulting from a
reduction in the workforce, provided the Employee so temporarily laid-off
reports for employment within fifteen days after a request by the Bank to return
has been mailed to the Employee, addressed to him at his address as the same
appears on the Bank’s records;

 

  (d) Service in the Armed Forces of the United States including the Merchant
Marine to the extent he retains re-employment rights with the Bank by law;

 

  (e) Should an Employee fail to report for employment within the time specified
in subparagraphs (a), (b) and (c) above, the date of Termination of Employment
shall be deemed to be the day on which such Employee first became temporarily
disabled, or began his leave of absence or lay-off, as the case may be. Should
an Employee fail to report for employment within the time specified in
subparagraph (d) above or should he take employment elsewhere following military
service before resuming employment with the Bank, the date of Termination of
Employment shall be deemed to be the day he ceased work. Should the Bank fail to
recall an Employee who is on temporary lay-off, the date of Termination of
Employment shall be deemed to have occurred as of the date such Employee was
temporarily laid off.

 

3.9 Reemployment of Terminated Employees Not in Pay Status

 

The following provisions shall apply with respect to the reemployment of
terminated Employees other than the reemployment of Participants who are in pay
status at reemployment.

 

  (a)

Reemployment Prior to One-Year Period of Severance. Subject to Section 3.9(c),
an Employee who terminates employment and is subsequently reemployed by an
Employer or Affiliated Company prior to the date he would have incurred a Period
of Severance of one year shall be deemed not to have terminated employment
hereunder and shall retain the Vesting Service and Benefit Service that had
accrued on his behalf as of such prior termination of employment (or, in the
case of a Participant described in the last sentence of Section 3.2, shall have

 

14



--------------------------------------------------------------------------------

 

such forfeited Vesting Service and Benefit Service reinstated upon
reemployment).

 

  (b) Reemployment After One-Year Period of Severance or. An Employee who
terminates employment and incurs a Period of Severance which equals or exceeds
one year in length and is rehired as an Eligible Employee may have his Vesting
Service that had accrued prior to the Period of Severance reinstated on his
behalf. Except in cases in which such an Employee is also described in Section
3.9(c), the Benefit Service accrued by the Employee prior to his Period of
Severance shall also be reinstated. The Employee shall be deemed to have become
automatically covered under the Plan as of his Re-employment Date.
Notwithstanding the foregoing provisions of this Section 3.9, if an Employee
does not have a Vested Interest in his Accrued Benefit as of his Severance from
Service Date and his Period of Severance equals or exceeds the greater of five
years of service before such Period of Severance, the Employee’s Vesting Service
and Benefit Service that had accrued prior to the Period of Severance shall be
disregarded. Any Vesting Service and/or Benefit Service disregarded by prior
application of this provision shall not thereafter be taken into account.

 

  (c) In the event an Employee described in this Section 3.9 was a Participant
prior to his termination of employment and was paid a lump sum distribution
under Section 4.8 in connection with such termination of employment and such
payment was made no later than the last day of the second Plan Year following
the Plan Year of termination, the Benefit Service recognized in the
determination of the Accrued Benefit underlying such lump sum distribution shall
be ignored for purposes of determining and subsequent Plan benefit payable to or
on behalf of the Participant.

 

3.10 Suspension of Benefits

 

  (a) Reemployment Before Normal Retirement Date. If a Participant who is
receiving a Retirement Benefit from the Plan is reemployed (as defined in
Section 3.10(c)) as an Eligible Employee by an Employer before the Participant’s
Normal Retirement Date, payment of such Retirement Benefit shall be suspended
during the period of reemployment. At the Participant’s subsequent Severance
From Service Date, the Participant shall be entitled to a Retirement Benefit
based on the benefit formula then in effect and his Benefit Service earned
during the periods before and after the Participant’s reemployment, reduced by
the Actuarial Equivalent value of the Retirement Benefit paid to the
Participant; provided, however that such Retirement Benefit shall not be less
than the amount of the Retirement Benefit payable as of the Participant’s prior
retirement or termination, modified to reflect any option in effect upon his
later retirement.

 

  (b)

Reemployment After Normal Retirement Date. If a Participant who is receiving a
Retirement Benefit from the Plan is reemployed (as defined in Section 3.10(c))
as an Eligible Employee by an Employer after the Participant’s Normal Retirement
Date but before the date as of which benefits must commence in accordance with

 

15



--------------------------------------------------------------------------------

 

Section 6.4, payment of such Retirement Benefit shall be suspended and, except
as provided in the following sentence, permanently withheld (beginning with the
first day of the month following the month of reemployment) during the period of
reemployment. During such period of suspension, the Retirement Benefit shall be
adjusted on an Actuarial Equivalent value basis for each month ending after the
Participant’s return to employment in which either (i) the Participant did not
satisfy the service requirement set forth in Section 3.10(c) and notified the
Retirement Plan Committee of such fact (providing adequate documentation
therefore) or (ii) the procedural requirements of Section 3.10(d) have not been
satisfied with respect to the Participant; provided, however that any benefit
accrual earned by the Participant after such reemployment shall be reduced (but
not below zero) by the amount of any such adjustment. Payment of the
Participant’s Retirement Benefit may again commence as of the first day of the
calendar month following the Participant’s subsequent Severance From Service
Date. The commencement of such benefit shall be in accordance with the
provisions of Article VI. Such Retirement Benefit shall be based on the benefit
formula then in effect and the Participant’s Benefit Service earned during the
periods before and after the Participant’s reemployment, reduced by the
Actuarial Equivalent value of the Retirement Benefit paid to the Participant
prior to his Normal Retirement Date; provided, however, that such Retirement
Benefit shall not be less than the amount of the Retirement Benefit payable as
of the Participant’s prior retirement or termination, modified to reflect any
option in effect upon his later retirement.

 

  (c) Reemployment Defined. For the purposes of this Section 3.10, a Participant
shall be considered to be reemployed and to continue in employment:

 

  (i) During any calendar month ending not later than the Participant’s Normal
Retirement Date in which the Participant has one or more Hours of Service; and

 

  (ii) During any calendar month ending after the Participant’s Normal
Retirement Date in which the Participant (A) has 80 or more Hours of Service or
(B) if so applied by the Committee to the classification of Employees within
which the Participant is included, is paid for services performed on each of
eight or more days (or separate work shifts).

 

  (d) Procedural Requirements. Notwithstanding the foregoing, no Retirement
Benefit shall be suspended and permanently withheld for any calendar month
ending after the Participant’s Normal Retirement Date unless the Participant is
furnished a written notice during the first month after the Participant’s Norma.
Retirement Date in which a payment is permanently withheld that includes the
following:

 

  (i) A statement that payment of the Participant’s Retirement Benefit is being
suspended and permanently withheld;

 

  (ii) A description of the specific reasons why payment is being suspended;

 

16



--------------------------------------------------------------------------------

  (iii) A general description of the Plan provisions relating to the Suspension
Benefit of payments;

 

  (iv) A copy of the appropriate Sections of the Plan document;

 

  (v) A statement to the effect that the Department of Labor regulations
pertaining to Suspension Benefit of benefits may be found in Section 2530.203-3
of Title 29, Code of Federal Regulations;

 

  (vi) A description of the Plan’s procedures for affording a review of the
Suspension Benefit of payments (which shall be the Plan’s claims review
procedure); and

 

  (vii) A description of how any suspendible amount actually (but improperly)
paid will be offset from future payments;

 

Provided, however, that if some or all of that information is set forth in the
Plan’s summary plan description and if the notice also includes information
concerning how the Participant may obtain a copy of the summary plan description
or relevant portions thereof, then the notice may merely refer the Participant
to the relevant pages of the summary plan description.

 

  (e) Offsets of Suspendible Amounts. If any Retirement Benefit that should have
been suspended is, for any reason, paid to a Participant, then the suspendible
amount (as hereinafter defined) shall be offset (without any adjustment for
interest) from future payments as follows:

 

  (i) From the first payment due the Participant after a Suspension Benefit of
benefits, an amount not in excess of one hundred percent (100%) of the payment
may be offset; and

 

  (ii) From subsequent payments to the Participant, an amount not in excess of
twenty-five percent (25%) of each such payment may be offset; and

 

  (iii) From subsequent payments to Beneficiaries, an amount not in excess of
twenty-five percent (25%) of each such payment may be offset.

 

For purposes hereof, suspendible amounts are any benefits which are payable from
the Plan prior to Normal Retirement Date and any benefits payable hereunder to a
Participant in months following the Participant’s Normal Retirement Date during
which the Participant was credited with 40 or more Hours of Service (or, if so
applied by the Retirement Plan Committee to the classification of Employees
within which the Participant is included, is paid for services performed on each
of eight or more days or separate work shifts).

 

17



--------------------------------------------------------------------------------

ARTICLE IV

BENEFITS AND PAYMENT THEREOF

 

4.1 Existing Retirees.

 

The monthly Retirement Benefit payment to each Participant who terminated prior
to January 1, 2000, shall be the amount he was receiving or entitled to receive
immediately prior to January 1, 2000. Provisions of this Plan shall not alter
such benefits in any way.

 

4.2 Retirement Benefit.

 

A Participant’s Retirement Benefit shall be computed under the applicable
provision of Section 4.3 through 4.6 (as modified by Article V) and it shall be
paid in a form appropriate under Section 6.1 and 6.2.

 

4.3 Normal Retirement Benefit.

 

  (a) Calculation. The annual Normal Retirement Benefit for a Participant who
has attained the Normal Retirement Date shall be an amount equal to 1.5 percent
of Average Annual Earnings plus 0.6 percent of Average Annual Earnings in excess
of $11,600, as indexed, multiplied by completed years of Benefit Service at date
of retirement, not to exceed 25 years of Benefit Service. This $11,600 shall be
increased or decreased by a percentage equal to the percentage increase or
decrease in the Social Security Wage Base after January 1, 1995, rounded to the
nearest $100.

 

  (b) Notwithstanding the provisions of Section 4.3, under no circumstances
shall any Normal Retirement Benefit exceed the limitations on annual benefit set
forth in Article V.

 

4.4 Early Retirement Benefit.

 

  (a) The Retirement Benefit of a Participant eligible for an Early Retirement
Benefit under the provisions of Section 3.6 shall be reduced so that it is equal
to that percentage of benefit set forth in the following table:

 

When Participant Retires

at Age *

--------------------------------------------------------------------------------

 

His Benefit shall be the following percentage of
his Normal Retirement Benefit

--------------------------------------------------------------------------------

55

    45%

56

  50  

57

  55  

58

  60  

59

  65  

60

  70  

61

  76  

62

  82  

63

  88  

64

  94  

65

  100    

 

* Age at which payments first commence shall be determined in full years and
completed months.

 

18



--------------------------------------------------------------------------------

  (b) Notwithstanding the provisions of Section 4.4, under no circumstances
shall any Early Retirement Benefit exceed the limitations on annual benefit set
forth in Article V.

 

4.5 Vested Retirement Benefit.

 

The Retirement Benefit of a Participant eligible for a Vested Retirement Benefit
under the provisions of Section 3.7 shall commence on his Normal Retirement Date
in an amount calculated in accordance with Section 4.3, but based upon his
Average Annual Earnings as of his Termination of Employment and his anticipated
completed years of Benefit Service at his Normal Retirement Date not to exceed
25 years, then multiplied by a fraction the numerator of which is his completed
years of Benefit Service at his Termination of Employment and the denominator of
which is his anticipated completed years of Benefit Service at his Normal
Retirement Date. In lieu of a Retirement Benefit commencing at his Normal
Retirement Date, a Participant who terminates his employment after he has
completed ten or more years of Vesting Service may elect commencement of
Retirement Benefit payments at any time after he has attained age 55 in an
amount equal to the Vested Retirement Benefit described in the preceding
sentence but reduced in accordance with the provisions of Section 4.4 for early
commencement.

 

4.6 Death Benefits.

 

  (a) Married Participants.

 

  (i) Pre-Retirement Survivor Annuity. An active or terminated Participant who:

 

  (A) has attained a Vested Interest in his Accrued Benefit;

 

  (B) has been married to a Spouse for at least one year, and

 

  (C) dies prior to his Annuity Starting Date,

 

shall have a Pre-Retirement Survivor Annuity provided for the eligible Spouse.

 

  (ii) Amount. The amount of the Pre-Retirement Survivor Annuity shall be equal
to 50% of the reduced monthly amount which would have been payable to the
Participant. The reduced monthly amount which would have been payable to the
Participant is determined to be:

 

  (A) the 50% joint and survivor benefit to which a Participant who was eligible
for retirement benefits would have been entitled if he had retired on the day
before his death, or

 

19



--------------------------------------------------------------------------------

  (B) the 50% joint and survivor benefit to which a Participant who had not yet
qualified to begin receiving retirement benefits would have been entitled if he
had separated from employment on the date of his death (only in the case of a
Participant who dies while an Eligible Employee); survived to the earliest date
on which he would have first been eligible to begin receiving benefits retired
on such date with a 50% joint and survivor benefit; and had died the day after
retirement.

 

  (iii) Commencement. The Pre-Retirement Survivor Annuity pension payable to a
Spouse shall commence as of the first of the month following the month in which
the Participant would have first been eligible to begin receiving benefits, or
the first of the month following the Participant’s death if later, or at such
later date as the Spouse shall elect subject to the provisions of Section 6.4
provided that if the benefit commenced after the earliest date on which it could
have commenced, reasonable actuarial adjustments shall be made to reflect such
later commencement. Such benefit shall continue until the month in which the
death of the Spouse occurs.

 

  (b) Single Participants.

 

  (i) Death Benefit. A Participant who:

 

  (A) has attained a Vested Interest in his Accrued Benefit; and

 

  (B) who dies while actively employed and prior to his Annuity Starting Date

 

shall have a death benefit provided to his designated Beneficiary.

 

  (ii) Amount. The amount of the death benefit shall be equal to 50% of the
reduced monthly amount which would have been payable to the Participant. The
reduced monthly amount which would have been payable to the Participant is
determined to be:

 

  (A) the 50% joint and survivor benefit to which a Participant who was eligible
for retirement benefits would have been entitled if he had retired on the day
before his death, or

 

  (B) the 50% joint and survivor benefit to which a Participant who had not yet
qualified to begin receiving retirement benefits would have been entitled if he
had separated from employment on the date of his death (only in the case of a
Participant who dies while an Eligible Employee); survived to the earliest date
on which he would have first been eligible to begin receiving benefits; retired
on such date with a 50% joint and survivor benefit; and had died the day after
retirement.

 

20



--------------------------------------------------------------------------------

  (iii) Commencement. The death benefit payable to a Beneficiary shall commence
as of the first of the month following the month in which the Participant would
have first been eligible to begin receiving benefits, or the first of the month
following the Participant’s death if later, or at such later date as the
Beneficiary shall elect subject to the provisions of Section 6.4, provided that
if the benefit commenced after the earliest date on which it could have
commenced, reasonable actuarial adjustments shall be made to reflect such later
commencement. Such benefit shall continue until the month in which the death of
the Beneficiary occurs.

 

4.7 Minimum Benefit of Participants with an Accrued Benefit on December 31,
1988.

 

Notwithstanding any provision of this Plan to the contrary, under no
circumstances shall the Normal or Early Retirement Benefit of any Participant
who had an Accrued Benefit as of December 31, 1988, under the “January 1, 1986,
Amendment To and Restatement of The Employees’ Retirement Plan of The Second
National Bank of Warren, Warren, Ohio” (hereafter referred to as “Old Plan” be
less than his Accrued Benefit under the Old Plan. For purposes of calculating
such minimum benefit, the provisions of the Old Plan are hereby incorporated by
reference.

 

4.8 Cashout of Small Retirement Benefits.

 

  (a) If the present value of a Participant’s Accrued Benefit does not exceed
Three Thousand Five Hundred Dollars ($3,500) (or effective April 1, 1999, Five
Thousand Dollars ($5,000)), that Participant shall receive such present value of
his or her Accrued Benefit in an immediate lump sum. Neither the consent of the
Beneficiary, the Participant nor the Spouse shall be necessary to make such
payment. Upon the making of such payment, neither the Beneficiary, Participant
nor Spouse shall have any further benefit under the Plan.

 

  (b) Effective August 1995 and the first day of each subsequent Plan Year, the
Committee may recalculate the present value of the benefit of each Participant
who has incurred a termination who is entitled to a benefit hereunder and each
Beneficiary entitled to a benefit hereunder, but whose benefits are not yet in
any pay status, to determine whether the present value of the benefit is less
than Three Thousand Five Hundred Dollars ($3,500) (or effective April 1, 1999,
Five Thousand Dollars ($5,000), in which case such Benefit shall be paid to the
Participant, Beneficiary or Spouse in accordance with the provisions of this
Section.

 

  (c) For purposes of determining whether the present value of :

 

  (i) a Participant’s vested Accrued Benefit;

 

  (ii) a qualified joint and survivor annuity, within the meaning of Code
Section 417(b); or

 

21



--------------------------------------------------------------------------------

  (iii) a qualified pre-retirement survivor annuity within the meaning of Code
Section 417(c)(1)

 

for periods on and after August 1,1995, the Applicable Interest Rate shall be
the annual rate of interest on 30-year Treasury Securities in effect for August
1,1995 or for any subsequent January 1 thereafter (effective January 1, 2002,
for the second month prior to any subsequent January 1), and the “Applicable
Mortality Table” shall mean the applicable mortality table promulgated by the
Internal Revenue Service under Code Section 417(e)(3) (currently the 1983 Group
Annuity Mortality Table (50% male/50% female)).

 

22



--------------------------------------------------------------------------------

ARTICLE V

BENEFIT LIMITATIONS

 

5.1 Maximum Annual Retirement Benefit.

 

  (a) Notwithstanding any other Plan provision, the Maximum Annual Retirement
Benefit under this Plan means the lesser of:

 

  (i) A Dollar Maximum of $90,000, or,

 

  (ii) A Percent Maximum of 100% of the Participant’s average compensation for
the three consecutive years of service with the Company which produces the
highest amount. In determining such three-year period, any 12-month period may
be used, provided that it is uniformly and consistently applied.

 

Effective each January 1, the Dollar Maximum, specified above and referred to
throughout this Section, will be adjusted automatically to the new Dollar
Maximum determined by the Commissioner of Internal Revenue for that calendar
year. To the extent permitted under Code Section 415, such increased limitation
shall be applied to the benefits payable to current Retirees for that calendar
year.

 

  (b) If a Retirement Benefit commences prior to the Social Security Retirement
Age (as defined herein), but on or after age 62, the Dollar Maximum (but not the
Percent Maximum) shall be reduced as follows:

 

  (i) If a Participant’s Social Security Retirement Age is 65, the dollar
limitation for benefits commencing on or after age 62 is determined by reducing
the Dollar Maximum by 5/9 of one percent for each month by which benefits
commence before the month in which the Participant attains age 65.

 

  (ii) If a Participant’s Social Security Retirement Age is greater than 65, the
dollar limitation for benefits commencing on or after age 62 is determined by
reducing the Dollar Maximum by 5/9 of one percent for each of the first 36
months and 5/12 of one percent for each of the additional months (up to 24
months) by which benefits commence before the month of the Participant’s Social
Security Retirement Age.

 

  (c) If a Retirement Benefit commences prior to age 62, the Dollar Maximum (but
not the Percent Maximum) shall be reduced so that it is the actuarial equivalent
of the Dollar Maximum beginning at age sixty-two (62). For purposes hereof, the
age adjusted Dollar Maximum beginning prior to age 62 shall be determined as the
lesser of (i) the actuarial equivalent annual benefit computed using the Plan’s
interest rate and mortality table for early retirement benefits or (ii) the
actuarial equivalent annual benefit computed using an interest rate of 5% and
the “applicable mortality table” under Section 417(e) of the Code.

 

23



--------------------------------------------------------------------------------

  (d) If a Retirement Benefit commences after the Social Security Retirement
Age, the Dollar Maximum (but not the Percent Maximum) shall be increased so that
it is the actuarial equivalent of an Annual Retirement Benefit beginning at such
age. For purposes hereof, the annual benefit beginning after Social Security
Retirement Age shall be determined as the lesser of (i) the actuarial equivalent
annual benefit computed using the Plan’s interest rate and mortality table for
late retirement benefits or (ii) the actuarial equivalent annual benefit
computed using an interest rate of 5% and the “ applicable mortality table”
under Section 417(c) of the Code.

 

  (e) The term Annual Retirement Benefit as used in this Section shall mean a
Retirement Benefit payable under the Plan on an annual basis in the form of a
straight life annuity or a qualified joint and survivor annuity. For purposes of
applying Code Section 415(b)(2)(B), a benefit payable in a form other than a
straight life annuity or qualified joint and survivor annuity must be adjusted
to an actuarial equivalent straight life annuity. Effective for limitation years
beginning before January 1, 1995, such actuarially equivalent straight life
annuity shall be computed by using an interest rate equal to the greater of 5%
or the Plan’s interest rate and mortality shall be determined by using the
Plan’s mortality table. For limitation years beginning on and after January 1,
1995, the actuarially equivalent straight life annuity is equal to the greater
of (i) the annuity benefit computed using the Plan’s interest rate and mortality
tables for adjusting forms of payment or (ii) the annuity benefit computed using
an interest rate 5% and the “applicable mortality table” under Code Section
417(e). In determining the actuarially equivalent straight life annuity for a
benefit form subject to Code Section 417(e)(3), the actuarial assumptions used
shall be the “applicable interest rate” and the “applicable mortality table”
under code section 417(c) . For these purposes, the lookback month shall be the
second month preceding the Plan Year that includes the annuity starting date.

 

The foregoing Section 415(b)(2)(E), actuarial assumptions, shall apply to all
benefits under the Plan (including benefits accrued before and after the RPA’94
effective date which shall be the first limitation year beginning on and after
January 1, 1995).

 

  (f) Except as provided in (g) below, the limitations specified in this Section
shall be deemed not to have been exceeded if the Retirement Benefit payable with
respect to a Participant or former Participant under this Plan and under all
other defined benefit plans of the Company and Affiliate does not exceed $10,000
(or such other amount determined as set forth below, if it applies) for the Plan
Year, or for any prior Plan Year, and the Company and Affiliate have not at any
time maintained a defined contribution plan in which the Participant or former
Participant participated.

 

  (g)

When a Participant of former Participant retires with less than 10 years of
Vesting Service with an Employer and all Affiliate, the Percent Maximum (but not
the Dollar Maximum) and the limitations in paragraph (f) above and in Section
5.2 shall be reduced by multiplication by a fraction, the numerator of which is
the

 

24



--------------------------------------------------------------------------------

 

Participant’s or former Participant’s years of Vesting Service with an Employer
and all Affiliate and the denominator of which is 10.

 

  (h) In no event shall the adjustments for service or participation in (g)
above reduce the limitations of this Section to an amount less than one-tenth of
such limitation as determined without regard to such adjustment.

 

  (i) In the case of an individual who participated in a defined benefit plan of
the Company on or before January 1, 1984, the Maximum Annual Retirement Benefit
for such individual shall not be less than the individual’s Accrued Benefit
under all such defined benefit plans of the Company as of December 31, 1983.

 

  (j) In the case of a Participant in the Plan as of January 1, 1987 and whose
Accrued Benefit as of December 31, 1986 exceeds the Maximum Annual Retirement
Benefit pursuant to this Section, the Maximum Annual Retirement Benefit for such
individual shall not be less than his Accrued Benefit as of December 31, 1986,
disregarding any cost of living adjustment or change in the term and condition
of the Plan occurring after May 5, 1986.

 

  (k) In the event the limitations provided herein become applicable to an
Employee who is entitled to a Retirement Benefit under more than one defined
benefit plan maintained by the Company or an Affiliate, the administrative
bodies under the plans concerned shall develop uniform rules for ratably
reducing the individual Retirement Benefits and apportioning amounts between or
among the plans so that the total amount of such Retirement Benefits does not
exceed the limitations provided in this Section.

 

  (l) For purposes of applying the benefit limitations set forth in this
Article, the “limitation year” (as such term is defined in Section 1.415-2(b) of
the Code) shall be the calendar year, and “compensation” for periods on and
after January 1, 1998 shall be as defined in Code Section 415(c)(3), and social
security retirement age shall mean the age used as the retirement age under
Section 216(1) of the Social Security Act, as amended from time to time, except
that such Section shall be applied without regard to the age increase factor,
and as if the early retirement age under Section 216(1)(2) of such age were 62.

 

5.2 Limitations Pursuant to Code Section 415(c).

 

  (a) Effective for limitation years prior to January 1, 2000, in any case in
which an Employee is a participant in both a defined benefit plan and a defined
contribution plan maintained by the same Employer or Affiliate, the sum of the
“defined benefit plan fraction” and the “defined contribution plan fraction”
shall not exceed 1.0.

 

25



--------------------------------------------------------------------------------

  (b) For the purposes of this Section:

 

  (i) “defined benefit plan fraction” is a fraction:

 

  (A) the numerator of which is the projected Annual Retirement Benefit (as
defined in Section 5.1)

 

  (B) The denominator of which is the lesser of:

 

  (1) 125% of the Dollar Maximum set forth in Section 5.1 for such year, or

 

  (2) 140% of the Percentage Maximum set forth in Section 5.1.

 

  (ii) “defined contribution plan fraction” is a fraction:

 

  (A) the numerator of which is the sum of the annual additions to the
Employee’s account as of the close of the year, and

 

  (B) the denominator of which is the sum of the lesser of the following amounts
determined for such year and for each prior year of service with the Employer:

 

  (1) 125% of the dollar limitation in effect under Code Section 415(c)(1)(A) as
adjusted from time to time under Code Section 415(d), or

 

  (2) 140% of the amount which may be taken into account under Code Section
415(c)(1)(B) with respect to such individual under such plan for such year.

 

  (C) Notwithstanding any other provisions of this Plan, the rate of benefit
accrual under this Plan will be reduced to a level necessary to prevent the
limitation set forth in this Section from being exceeded with respect to any
Participant.

 

5.3 Other Provisions Pursuant to Code Section 415.

 

  (a) For purposes of applying the limitations set forth in Sections 5.1 and 5.2
of the Plan, all qualified defined benefit plans (whether or not terminated)
over maintained by the Company or any Affiliate shall be treated as one defined
benefit plan, and all qualified defined contribution plans (whether or not
terminated) ever maintained by the Company or any Affiliate shall be treated as
one defined contribution plan.

 

  (b) As used herein, the terms “Employer”, “Company” and “Affiliate” shall be
construed in light of Code Section 414(b) and (c) as modified by Code Section
415(h).

 

26



--------------------------------------------------------------------------------

5.4 Limitation Concerning Highly Compensated Employees or Highly Compensated
Former Employees.

 

  (a) Notwithstanding any provision of the Plan to the contrary, in the event of
termination of this Plan, the benefit of any Highly Compensated Employee (or
Highly Compensated former Employee) is limited to a nondiscriminatory benefit
determined under Code Section 401(a)(4).

 

  (b) Except in such cases where the circumstances described in paragraph (c)
below apply, the annual payments under the Plan to any one of the 25 highest
paid Highly Compensated Employees (and Highly Compensated former Employees)
ranked by Statutory Compensation, shall not exceed the sum of:

 

  (i) those payments that would be made on behalf of such Employee under a
single life annuity that is of Actuarial Equivalent value to the sum of the
Employee’s Accrued Benefit and the Employee’s Other Benefits (as defined in
paragraph (d) below) under the Plan; and

 

  (ii) those payments the Employee is entitled to receive under a social
security supplement.

 

  (c) The provisions of paragraph (b) above shall not apply if:

 

  (i) after payment of all such benefits to an Employee described in paragraph
(b), the value of Plan assets equals or exceeds 110% of the value of current
liabilities (as defined in Code Section 412(1)(7)) under the Plan;

 

  (ii) the value of all such benefits to an Employee described in paragraph (b)
above is less than one percent of the value of current liabilities under the
Plan prior to the payment of all such benefits to such Employee; or

 

the value of all such benefits to an Employee described in paragraph (b) does
not exceed $5,000.

 

  (d) For purposes of subparagraph (b)(i), “Other Benefits” shall include any
loan in excess of the amounts set forth in Code Section 72(p)(2)(A), any
periodic income, any withdrawal values payable to a living Employee and any
death benefits not provided for by insurance on the Employee’s life. “Other
Benefits” for this purpose shall not include any social security supplements.

 

  (e) If any Participant to whom this Section applies is eligible for and elects
to receive a lump sum payment in lieu of his Retirement Benefit and the above
provisions are not met with respect to such Participant, the Participant shall
be entitled to receive his benefit in full provided he shall agree to repay to
the Plan any portion of the lump sum payment which would be restricted by
operation of the provisions of paragraph (b), and shall provide adequate
security to guarantee that repayment.

 

27



--------------------------------------------------------------------------------

  (f) If it should subsequently be determined by statue, court decision
acquiesced in by the Commissioner of Internal Revenue, or ruling by the
Commissioner of Internal Revenue, that the provisions of this Section are no
longer necessary to qualify the Plan under the Code, this Section shall be
ineffective without the necessity of further amendment to the Plan.

 

28



--------------------------------------------------------------------------------

ARTICLE VI

FORMS OF PAYMENT AND TIME FOR BENEFIT PAYMENTS

 

6.1 Normal Form of Payment.

 

  (a) Single Participant. The normal form of payment for a Participant with no
Spouse to which the Retirement Benefits indicated in Article IV applies shall be
a monthly Retirement Benefit commencing on the Participant’s Normal, Early or
late Retirement Date. The benefit shall continue during his lifetime and upon
his death within 120 months of his retirement date, to his selected Beneficiary
for the balance of such 120 months. It shall be known as “a ten year certain and
continuous benefit”. Should both the Participant and the Beneficiary die within
120 months of the Participant’s retirement date, the benefit shall be paid to
the Participant’s contingent Beneficiary, or failing such a designation, to the
Beneficiary’s estate, for the balance of such 120 months; however, paid as a
single lump sum.

 

  (b) Married Participant – Spousal Consent. The normal form of payment for a
Participant having a Spouse shall be a monthly Retirement Benefit which is the
Actuarial Equivalent according to the benefit form stated in the next sentence
of a ten-year certain and continuous form (see (a) above), commencing on the
Participant’s Normal, Early or late Retirement Date and continuing thereafter
during his lifetime. Upon his death, 50 percent of such Retirement Benefit shall
be payable to his surviving Spouse for the remainder of her lifetime. This
benefit is sometimes referred to as the “50 percent joint and survivor benefit.”

 

  (c) In lieu of the benefit under subsection (b) above, a married Participant
may request the Committee for the right to elect one of the optional forms of
benefit stated in Section 6.2; provided, however, that a married Participant’s
election of any option which does not provide for monthly payments to his Spouse
for life after the Participant’s death, in an amount equal to at least 50% but
more than 100% of the monthly amount payable under the option to the
Participant, shall be effective only if Spousal Consent to the election is
received by the Committee.

 

  (d) The Employer shall furnish to each Participant, no less than 30 days and
no more than 90 days, before payment of his Retirement Benefit is to begin a
written explanation in nontechnical language of the terms and conditions of the
Retirement Benefit payable to the Participant in the automatic and optional
forms described in Sections 6.1 and 6.2. Effective January 1, 1997, such written
explanation may be furnished after the date as of which the Participant’s
Retirement Benefit is to commence provided that the Participant has at least 30
days following distribution of the explanation to make the election under
Section 6.2. Distribution to the Participant may commence after 7 days have
elapsed from the date the Employer distributes the written explanation provided
that the Participant has received information that clearly indicates his right
to at least 30 days to consider the contents of the explanation, the Participant
affirmatively elects distribution and any Spousal Consent requirement is
satisfied.

 

29



--------------------------------------------------------------------------------

The written explanation shall also include a general description of the
eligibility conditions for, and the material features and relative values of the
optional forms of payment under the Plan, any rights the Participant may have to
defer commencement of his Retirement Benefit, the rights of the Participant’s
Spouse and the right of the Participant to make, and to revoke, an election
under Section 6.2. An election under Section 6.2 shall be made on a form
provided by the Committee, and may be made at any time after the written
explanation is furnished to the Participant and before the date the
Participant’s Retirement Benefit begins.

 

  (e) An election of an option under Section 6.2 may be revoked on a form
provided by the Committee and subsequent elections and revocations may be made
at any time and from time to time during the election period described herein.
An election of an optional benefit shall be effective on the date the
Participant’s Retirement Benefit begins. A revocation of any election shall be
effective when the completed form is filed with the Committee.

 

6.2 Optional Forms of Payment.

 

A married Participant who has waived the payment of his retirement benefit in
the automatic form of payment provided in Section 6.1 may elect, in accordance
with the procedures set forth in Section 6.1 of the Plan, retirement benefits in
accordance with one of the following optional methods of payment:

 

Option A – A reduced monthly retirement benefit which is Actuarially Equivalent
to the automatic form of payment under the Plan and payable to the Participant
for life, with the continuance of monthly payments equal to 75% of such reduced
amount after his death to his surviving Spouse during the lifetime of such
surviving Spouse (75% Joint and Survivor Annuity).

 

Option B – A reduced monthly retirement benefit which is Actuarially Equivalent
to the automatic form of payment under the Plan and payable to the Participant
for life, with the continuance of monthly payments in such reduced amount after
his death to his surviving Spouse during the lifetime of such surviving Spouse
(100% Joint and Survivor Annuity).

 

Option C – A monthly retirement benefit which is Actuarially Equivalent to the
automatic form of payment under the Plan and payable to the Participant for life
and upon his death within 120 months of his retirement, to his selected
Beneficiary for the balance of such 120 months (10 years certain and continuous
benefit). Should both the Participant and Beneficiary die within 120 months of
the Participant’s retirement, the benefit shall be paid to Participant’s
contingent beneficiary, or failing such a designation, to the Participant’s
estate for the balance of such 120 months; however, paid as single lump sum.

 

30



--------------------------------------------------------------------------------

6.3 Retirement Benefit Commencement Date.

 

Except as otherwise provided, the first monthly installment of any Retirement
Benefit payable to the Participant shall commence with the month following the
month in which the Participant retires and applies for commencement of benefits.

 

6.4 Latest Commencement of Payments.

 

  (a) Unless a Participant otherwise elects, a Participant’s Retirement Benefit
shall begin as soon as administratively practical following the end of the Plan
Year in which the latest of the following occurs:

 

  (i) the Participant’s 65th birthday;

 

  (ii) the tenth anniversary of the date on which he became a Participant; or

 

  (iii) the date he terminates employment;

 

but no more than 60 days after the close of the Plan Year in which the latest of
(i), (ii) or (iii) occurs.

 

  (b) Notwithstanding the foregoing, with respect to Participants who attain age
70-1/2 before January 1, 2002, the Participant’s Retirement Benefit must
commence no later than the April 1st of the calendar year following the calendar
year in which the Participant attains age 70-1/2 unless the Participant has
attained age 70-1/2 prior to January 1, 1988. Commencement of a Retirement
Benefit to a Participant must take place under the preceding sentence if the
Participant attains age 70-1/2 on or after January 1, 2002, but has terminated
employment with the Employer and Affiliated Company prior to the end of the
calendar year in which he attains age 70-1/2. With respect to employed
Participants who attain age 70-1/2 on or after January 1, 2002, the Retirement
Benefit of the Participant (other than a 5% owner within the meaning of Section
416(i)(l) of the Code), must commence no later than the April 1st of the
calendar year following the calendar year in which the Participant retires. In
the case of an employed Participant (other than a 5% owner) who retires in a
calendar year after the calendar year in which he or she attains 70-1/2, the
Participant’s Accrued Benefit shall be actuarially increased, to the extent
required by regulations, to take into account the period (commencing on the
April 1st of the calendar year following the calendar year in which the
Participant attains 70-1/2 and ending on the date payment commences) during
which the Participant did not receive a Retirement Benefit under the Plan;
provided, however, that such actuarial increase, to the extent permitted by
regulations, shall reduce the benefit accrual otherwise occurring during such
period.

 

  (c)

Distributions, if not made in a lump sum, may only be made over one of the
following periods (or a combination thereof): the life of the Participant; the
life of the Participant and a designated beneficiary; a period certain not
extending beyond the life expectancy of the Participant; or a period certain not
extending

 

31



--------------------------------------------------------------------------------

 

beyond the joint and last survivor expectancy of the Participant and a
designated beneficiary.

 

  (d) If the Participant dies after distribution of his Retirement Benefit has
commenced, the remaining portion of such retirement benefit will continue to be
distributed at least as rapidly as under the method of distribution being used
prior to the Participant’s death.

 

  (e) If the Participant dies before distribution of his Retirement Benefit
commences, the Participant’s entire interest will be distributed no later than 5
years after the Participant’s death except to the extent that an election is
made to receive distributions in accordance with (i) or (ii) below:

 

  (i) if any portion of the Participant’s interest is payable to a designated
beneficiary, distributions may be made in substantially equal installments over
the life or life expectancy of the designated beneficiary commencing no later
than 1 year after the Participant’s death;

 

  (ii) if the designated beneficiary is the Participant’s surviving spouse, the
date distributions are required to begin in accordance with subparagraph (i)
above shall not be earlier than the date on which the Participant would have
attained age 70-1/2, and, if the spouse dies before payments begin, subsequent
distributions shall be made as if the spouse had been the Participant.

 

  (f) Notwithstanding the foregoing, all distributions under the Plan shall be
made in accordance with regulations under Code Section 401(a)(9) (including Reg.
Section 1.401(a)(9)-2). Furthermore, those provisions reflecting Code Section
401(a)(9) (as included here by reference, if not specifically stated) shall
override any provision hereof inconsistent with Code Section 401(a)(9).

 

6.5 Application.

 

Anything herein to the contrary notwithstanding, in no event shall Retirement
Benefit payments commence before a Participant has made application for the
benefits and has provided evidence of his date of birth and, if applicable, the
date of birth of his surviving Spouse or designated Beneficiary(ies). If a
Participant has failed to comply with the requirements of the preceding sentence
at the time his Retirement Benefit payments would normally commence, his
Retirement Benefit payments will commence on the first day of the month after he
does so comply. A terminated vested Participant may make application for his
deferred Retirement Benefit at any time within six months prior to the date
payments of his deferred Retirement Benefit are scheduled to begin.

 

6.6 Application for Retirement Benefit.

 

The Human Resource Department of the Employer shall furnish such forms as it may
require to be completed. Each application for a Retirement Benefit shall be in
writing on the form prescribed and provided by the Human Resource Department and
shall be made

 

32



--------------------------------------------------------------------------------

to the Human Resource Department for that purpose. The Committee may require any
applicant for a Retirement Benefit to furnish it such information, including
evidence of date of birth, and to submit to such reasonable examination as the
Committee may require.

 

6.7 Retirement Benefits End.

 

Except as herein otherwise provided, the last monthly installment of Retirement
Benefits shall be payable for the month in which the death of the Participant or
Beneficiary occurred.

 

33



--------------------------------------------------------------------------------

ARTICLE VII

“TOP HEAVY” PROVISIONS

 

The following provisions shall become effective and supersede any other related
Plan provisions in any Plan Year in which the Plan is a top heavy plan or a
super top heavy plan.

 

7.1 Determination of Top Heavy Status

 

  (a) This Plan shall be a top heavy for any Plan Year in which, as of the
determination date, (1) the present value of accrued benefits of key employees
under this Plan and all defined benefit plans of an aggregation group and (2)
the sum of the aggregate accounts of key employees under all defined
contribution plans of an aggregation group, exceeds sixty percent (60%) of the
present value of accrued benefits and the aggregate accounts of all key
employees and non-key employees under this plan and all Plans of an aggregation
group.

 

If any Participant is a non-key employee for any Plan Year, but such Participant
was a key employee for any prior Plan Year, such Participant’s present value of
accrued benefit and/or aggregate account balance shall not be taken into account
for purposes of determining whether this Plan is a top heavy or super top heavy
plan (or whether any aggregation group which includes this Plan is a top heavy
group). In addition, for Plan Years beginning after December 31, 1984, if a
Participant or former Participant has not performed any services for any
Employer maintaining the Plan at any time during the five year period ending on
the determination date, any Accrued Benefit for such Participant or former
Participant shall not be taken into account for the purposes of determining
whether this Plan is a top heavy or super top heavy plan.

 

  (b) This Plan shall be a super top heavy plan for any Plan Year in which, as
of the determination date, (1) the present value of accrued benefits of key
employees and (2) the sum of the aggregate accounts of key employees under this
Plan and all plans of an aggregation group, exceeds ninety percent (90%) of the
present value of accrued benefits and the aggregate accounts of all key
employees and non-key employees under this Plan and all plans of an aggregation
group.

 

  (c) “Aggregate Account” means, with respect to each Participant, the value of
all accounts maintained on behalf of a Participant, whether attributable to
Employer or Employee contributions, used to determine top heavy plan status
under the provisions of a defined contribution plan included in any aggregation
group. A Participant’s aggregate account as of the determination date shall be
determined under applicable provisions of the defined contribution plan used in
determining whether the Plan is a top heavy plan.

 

  (d) “Aggregation Group” means either a required aggregation group or a
permissive aggregation group as hereinafter determined:

 

  (i)

Required Aggregation Group: In determining a required aggregation group
hereunder, each plan of the Employer in which a key employee is a

 

34



--------------------------------------------------------------------------------

 

Participant in the plan year containing the determination date or any of the
four preceding plan years and each other plan of the Employer which enables any
plan in which a key employee participates to meet the requirements of Code
Sections 401(a)(4) or 410, will constitute a required aggregation group.

 

In the case of a required aggregation group, each plan in the group will be
considered a top heavy plan if the required aggregation group is a top heavy
group. No plan in the required aggregation group will be considered a top heavy
plan if the required aggregation group is not a top heavy group.

 

  (ii) Permissive Aggregation Group: The Employer may also include any other
plan not required to be included in the required aggregation group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code Sections 401(a)(4) and 410. Such group shall be known as a permissive
aggregation group.

 

In the case of a permissive aggregation group, only a plan that is part of the
required aggregation group will be considered a top heavy plan if the permissive
aggregation group is a top heavy group. No plan in the permissive aggregation
group will be considered a top heavy plan if the permissive aggregation group is
not a top heavy group.

 

  (iii) Only those plans of the Employer in which the determination dates fall
within the same calendar year shall be aggregated in order to determine whether
such plans are top heavy plans.

 

  (iv) An aggregation group shall include any terminated plan of the Employer if
it was maintained within the last five (5) years ending on the determination
date.

 

  (e) “Determination Date” means (a) the last day of the preceding plan year or,
(b) in the case of the first plan year, the last day of such plan year.

 

  (f) “Key Employee” means any Employee or former Employee (as well as each of
his Beneficiaries) who, at any time during the plan year that contains the
determination date or any of the preceding four (4) plan years, is included in
one of the following categories:

 

  (i) an officer of the Employer (as that term is defined within the meaning of
the regulations under Code Section 416) having Annul Compensation greater than
fifty percent (50%) of the amount in effect under Code Section 415(b)(1)(A) for
any such plan year;

 

  (ii)

one of the ten Employees having Annual Compensation from the Employer for a plan
year greater than the dollar limitation in effect under Code Section
415(c)(1)(A) for the calendar year in which such plan year ends and owning (or
considered as owning within the meaning of Code Section 318)

 

35



--------------------------------------------------------------------------------

 

both more than one-half percent (1/2%) interest and the largest interests in the
Employer;

 

  (iii) a five percent owner of the Employer (as defined in Code Section
416(i)); or,

 

  (iv) a one percent owner of the Employer as defined in Code Section 416(i)
having Annual Compensation from the Employer of more than $150,000.

 

  (g) “Annual Compensation” means compensation as defined in Section 415(c)(3)
of the Code, but including amounts contributed by the Employer pursuant to a
salary reduction agreement which are excludable from the Employee’s gross income
under Section 125, Section 132(f) (effective January 1, 2001), Section
402(a)(8), Section 402(h), or Section 403(b) of the Code.

 

  (h) “Non-Key Employee” means any Employee or former Employee (and his
Beneficiaries) who is not a key employee.

 

  (i) “Present Value of Accrued Benefit” means the actuarial equivalent of the
Participant’s accrued benefit commencing at his Normal Retirement Date (or
attained age, if later). In the case of a defined benefit plan, a Participant’s
present value of accrued benefit shall be determined:

 

  (i) in the case of a Participant other than a key employee, using the single
accrual method used for all plans of the Employer or if no such single method
exists, using a method which results in benefits accruing not more rapidly than
the slowest accrual rate permitted under Code Section 411(b)(1)(C).

 

  (ii) as of the most recent actuarial valuation date, which is the most recent
valuation date within a twelve (12) month period ending on the determination
date.

 

  (iii) for any other plan year, as if the Participant terminated service as of
the actuarial valuation date.

 

  (iv) the actuarial valuation date must be the same date used for computing the
defined benefit plan minimum funding costs, regardless of whether a valuation is
performed that plan year.

 

  (j) The calculation of a participant’s present value of accrued benefit as of
a determination date shall be the sum of:

 

  (i) The present value of accrued benefit using the following actuarial
assumptions:

 

the mortality rates pursuant to Appendix A and interest of five percent (5%) per
annum, which assumptions shall be identical for all defined benefit plans being
tested for top heavy plan status.

 

36



--------------------------------------------------------------------------------

  (ii) any plan distributions made within the plan year that includes the
determination date or within the four (4) preceding plan years. In the case of
distributions made after the valuation date and prior to the determination date,
such distributions shall not be included as distributions for top heavy purposes
to the extent that such distributions are already included in the Participant’s
present value of accrued benefit as of the valuation date. Notwithstanding
anything herein to the contrary, all distributions, including distributions
prior to January 1, 1984, and distributions under a terminated plan which if it
had not been terminated, would have been required to be included in an
aggregation group, shall be counted. Further, benefits paid on account of death,
to the extent such benefits do not exceed the Participant’s present value of
accrued benefit immediately prior to death, shall be treated as a distribution
for the purposes of this paragraph.

 

  (iii) any Employee contributions, whether voluntary or mandatory.

 

  (k) “Top Heavy Group” means an aggregation group in which, as of the
determination date, the sum of:

 

  (i) the present value of accrued benefits of key employees under all defined
benefit plans included in the group, and

 

  (ii) the aggregate accounts of key employees under all defined contribution
plans included in the group, exceeds sixty percent (60%) of a similar sum
determined for all Participants.

 

7.2 Minimum Benefit

 

The minimum Accrued Benefit derived from Employer contributions to be provided
under this Section for each non-key employee who is an Active Participant during
a Plan Year in which the Plan is a top heavy plan shall equal the product of (1)
one-twelfth (1/12th) of a Participant’s Compensation averaged over the five (5)
consecutive calendar years (or actual number of calendar years, if less) which
produce the highest average and (2) the lesser of (i) two percent (2%)
multiplied by years of Vesting Service or (ii) twenty percent (20%).

 

For purposes of providing the minimum Accrued Benefit under Code Section 416, a
non-key employee who is not an Active Participant solely because (1) his
Compensation is below a stated amount or (2) he declined to make mandatory
contributions to the Plan will be considered to be a Active Participant.
Furthermore, such minimum Accrued Benefit shall be provided regardless of
whether such non-key employee is employed on a specified date.

 

For purposes of this Section, years of Vesting Service for any Plan Year
beginning before January 1, 1984, or for any Plan Year during which the Plan was
not a top heavy plan shall be disregarded. For purposes of this Section,
Compensation for any calendar year which began prior to January 1, 1984,
subsequent to the last Plan Year during which the Plan is a top heavy plan, or
in which the Participant failed to complete a year of Vesting Service, shall be
disregarded.

 

37



--------------------------------------------------------------------------------

The minimum Accrued Benefit shall be paid in the normal form of benefit, or at
the Participant’s election, in any optional form specified in Section 5.3, which
shall be the Equivalent Actuarial Value of the normal form of benefit. If
payment of the minimum Accrued Benefit commences at a date other than Normal
Retirement Date, the minimum Accrued Benefit shall be the Equivalent Actuarial
Value of the minimum Accrued Benefit commencing at Normal Retirement Date and
determined pursuant to Section 1.13.

 

If a non-key employee participates in this Plan and a defined contribution plan
included in a required Aggregation Group, the minimum Accrued Benefit shall be
provided under this Plan and shall be offset by the benefit, if any, provided
under such defined contribution plan.

 

7.3 Minimum Vesting

 

Notwithstanding the provisions of Section 4.03, for any Plan Year in which the
Plan is a top heavy plan, the vested portion of the Accrued Benefit of an Active
Participant who is credited with an Hour of Service in such Plan Year shall be a
percentage of the Participant’s Accrued Benefit determined on the basis of the
Participant’s years of Vesting Service according to the following schedule:

 

Vesting Schedule

 

Years of Vesting Service

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

0

   0 %

1

   0 %

2

   20 %

3

   40 %

4

   60 %

5 or more

   100 %

 

If this Plan ceases to be a top heavy plan, the vesting schedule under Section
4.03 shall again apply, and such modification will be treated as a plan
amendment for purposes of Section 10.01.

 

7.4 Adjustments to Maximum Benefits

 

For any limitation year in which the Plan is a top heavy plan, the reference to
1.25 in Sections 4.06(h) and (i) shall be replaced by 1.0, unless three percent
(3%) is substituted for two percent (2%) and thirty percent (30%) is substituted
for twenty percent (20%) in Section 11.2. However, for any limitation year in
which the Plan is a super top heavy plan, the reference to 1.25 shall be
replaced by 1.0 in any event.

 

7.5 Limited Application of this Article

 

The sole purpose of this Article is to comply with Section 416 of the Code and
the terms of this Article shall be interpreted, applied, and if and to the
extent necessary, shall be deemed modified so as to satisfy solely the minimum
requirements of Section 416 of the Code and the regulations promulgated with
respect thereto.

 

38



--------------------------------------------------------------------------------

ARTICLE VIII

TRUST FUND AND CONTRIBUTIONS

 

8.1 Existing Trust Fund to be Continued.

 

The Trust Fund known as “The Retirement Trust of The Employees of The Second
National Bank of Warren, Warren, Ohio” is hereby continued and shall be and
remain in effect for the benefit of the existing retirees and Employees who may
hereafter become entitled to benefits hereunder. Such Trust Fund shall be
administered and invested in accordance with funding methods and policies
established by the Committee consistent with the Plan objectives.

 

8.2 Contributions.

 

The Bank will make such contributions in cash or securities of the kind
authorized under the Plan to the Trust Fund as its Board of Directors
determines, authorizes and directs from to time to time to maintain the Plan on
a sound actuarial basis. However, required payments shall be made as required by
applicable Code provisions. No participant shall be permitted or required to
make any contribution to the Plan.

 

8.3 Employees’ Interest in Trust Fund.

 

No Employee, prior to the time the Committee determines his eligibility for
benefits hereunder as herein provided, shall have any right, title or interest
in or to any part of the Trust Fund which shall be held and administered as a
common or commingled Trust Fund.

 

8.4 Benefits Payable Only from the Trust Fund.

 

The benefits payable hereunder shall be only such as can be provided by the
assets of the Trust Fund and there shall be no liability or obligations on the
part of the Bank to make any further contributions or payments except as
required by ERISA, the Code or the Pension Benefit Guaranty Corporation, in
event of Plan termination.

 

8.5 Return of Contributions.

 

  (a) All Employer contributions made under the Plan are conditioned on the
deductibility of such contributions for the tax year in which they are made. If
all or part of an Employer’s deductions under Section 404 of the Code for such
contributions to the Plan are disallowed by the Internal Revenue Service, the
portion of the contributions to which that disallowance applies shall be
returned to the Employer without interest, but reduced by any investment loss
attributable to those contributions. The return shall be made within one year
after the date of the disallowance of deduction.

 

  (b) An Employer may recover without interest the amount of its contributions
to the Plan made on account of a mistake in fact, reduced by any investment loss
attributable to those contributions, if recovery is made within one year after
the date of those contributions.

 

39



--------------------------------------------------------------------------------

ARTICLE IX

PLAN ADMINISTRATION

 

9.1 The Committee.

 

The Retirement Policy Committee is hereby established.

 

9.2 Retirement Policy Committee

 

  (a) Primary Duties. The Retirement Policy Committee shall be primarily
responsible for planning, implementing and administering Retirement Benefits and
retirement policies of the Bank within the parameters of the Plan. It shall
study and from time to time make recommendation to Bank’s management and, when
appropriate, the Board concerning modern retirement planning and policies. It
shall regularly report its actions to the Bank President or his designated
representatives. The Retirement Policy Committee shall have the sole and
absolute discretion to interpret and apply the provisions of the Plan to
determine the rights and status of Employees, Participants and others under the
Plan.

 

  (b) Other Duties. It shall have all the duties imposed by Article IX hereof.

 

  (c) Members. The Retirement Policy Committee shall consist of such persons and
be of such a number as determined by the Bank President from time to time. It
may include Bank employees and outside advisors and consultants including legal,
accounting and actuarial consultants.

 

  (d) Delegation. By action of the Retirement Policy Committee, the day to day
administrative duties may be delegated to the Human Resources Department.

 

9.3 Actions, Meetings and Minutes.

 

The Committee shall organize itself as it deems necessary and the Bank President
shall appoint a Chairman and the Committee shall appoint a Recording Secretary.
The quorum for a meeting shall consist of a majority of the Committee’s members.
Action may be taken in writing by a majority of Committee members provided
reasonable notice of the proposed action is given to all members.

 

9.4 Notices.

 

Any notice required to be delivered to the Committee under the Plan’s terms
shall be deemed properly delivered if mailed by certified mail, postage prepaid,
to the Bank’s Human Resource Manager, The Second National Bank of Warren,
Warren, Ohio 44482.

 

9.5 Duties of the Committee.

 

  (a)

The Committee shall keep minutes of its meetings, proceedings and actions,
particularly, but not in limitation of the foregoing, with reference to all

 

40



--------------------------------------------------------------------------------

 

determinations, certificates and directions given by it to the Bank. Said
records shall be maintained by Bank management.

 

  (b) Duties of the Committee:

 

  (i) Formulate retirement policies of the Bank and make appropriate
recommendations concerning same to the Bank’s management and/or Board, as
appropriate;

 

  (ii) Determine or have determined actuarially the amount of the Bank’s
contribution for each taxable year and certify the same to the Bank; and

 

  (iii) In its unrestricted discretion invest and reinvest and keep productive
of income the Trust Fund, investing and reinvesting in investments which are
considered reasonable and prudent for retirement trusts, including, but not
limited to, securities issued by mutual funds, preferred and common stock,
including real estate, mortgages on real estate, land trust certificates, bonds,
debentures, money markets, any common trust funds managed by the Trust and
Second National Bank of Warren money market fund and security options, provided,
however, that none of the assets of the Trust Fund shall be purchased from or
sold to any member of the Committee.

 

  (iv) Direct the sale of any securities deposited by the Bank in the Trust Fund
in lieu of its cash payment, the sale, disposition, transfer and conveyance of
any property or any part thereof, at public or private sale.

 

  (v) Direct, from time to time, the borrowing of money whenever in the judgment
of the Committee it would be for the best interest of the Trust Fund. Such funds
may be borrowed on such terms and conditions as the Committee deems proper,
including the right to secure the payment of any such loan or loans by mortgage,
pledge or otherwise of all or any part of the Trust Fund.

 

  (vi) Employ such agents, actuaries, accountants, counsel or experts as it
deems necessary or desirable.

 

  (vii) Exercise such authority and responsibility as they deem appropriate in
order to comply with the provisions of ERISA and governmental regulations issued
thereunder relating to records of Participants’ service, accrued benefits and
non-forfeitability of such benefits, and required notifications to Participants.

 

  (c) Delegable Duties of the Committee. The following duties shall be delegable
to the Human Resources Department and until the Committee shall otherwise decide
are hereby delegated to said Human Resources Department:

 

  (i) To determine in its absolute discretion, from time to time the eligibility
of Employees for benefits hereunder, and certify the same to the particular
Participant involved and the Bank.

 

41



--------------------------------------------------------------------------------

  (ii) To determine and direct all disbursements to be made from the Trust Fund
to Participants and others and to determine commencement date of such
disbursements.

 

  (iii) To develop procedures for the establishment and verification of
Continuous Service of Participants and, after affording Participants and the
Employer an opportunity to make objection with respect thereto, to establish
such facts conclusively from time to time in advance of retirement.

 

  (iv) To obtain from the Employer, Participants, alternate payees and
Beneficiaries such information as shall be necessary for the proper
administration of the Plan.

 

  (v) To establish rules and procedures relating to the administration of the
Plan and the transaction of its business and to enforce the rules and procedures
in the manner in which it sees fit.

 

  (vi) To perform all reporting and disclosure requirements imposed upon the
Plan by ERISA, the Code, or any other lawful authority.

 

  (d) Duty of Committee. It shall be incumbent upon the Committee to carry out
its duties in accordance with the Plan terms on a fair, equitable and
nondiscriminatory basis.

 

9.6 Payment of Benefits and Distributions.

 

Payment of benefits and distributions shall be made or derived in accordance
with the procedures contained in this section.

 

  (a) Whenever a Participant or Beneficiary becomes entitled to benefits under
the Plan, the Human Resources Department shall duly notify the Trustee and cause
the benefits to be made available to the Participant or Beneficiary.

 

  (b) As a condition of any settlement or distribution to a Participant or
Beneficiary, the Human Resources Department may require the Participant to
execute whatever forms or documents, including evidence of date of birth, which
the Human Resources Department deems reasonably necessary.

 

9.7 Determinations and Certificates of the Committee.

 

All determinations, certificates, directions and notifications shall be approved
by a majority of the Committee and shall be signed by the Chairman of the
Committee or by such person, who may or may not be a member of the Committee, as
the Committee may designate. All such determinations, certificates and
directions shall be conclusive for the purpose intended and binding upon all
Employees and other persons claiming any interest in the Plan or Trust Fund.

 

42



--------------------------------------------------------------------------------

9.8 Persons Dealing with the Committee.

 

The Committee shall make available for inspection by any Participant or
Beneficiary at the principal office of the Bank any documents or other
information pertaining to the Plan which are specified in paragraph 2 of Section
104(b) of ERISA and shall upon written request of the Participant or Beneficiary
furnish him the documents and information specified in paragraph 4 of Section
104(b) and in Section 105 of ERISA.

 

9.9 Claims Procedure.

 

The Committee shall be responsible for the claims procedure under the Plan. An
application for a Retirement Benefit or other benefit under the Plan shall be
considered a claim for purposes of this Section 9.9.

 

  (a) Original Claim. In the event a claim of any Participant, Beneficiary,
alternate payee, or other person (hereinafter referred to in this Section as the
“Claimant”) for a benefit is partially or completely denied, the Committee shall
give, within ninety (90) days after receipt of the claim (or if special
circumstances, made known to the Claimant, require an extension of time for
processing the claim, within one hundred eighty (180) days after receipt of the
claim), written notice of such denial to the Claimant. Such notice shall set
forth, in a manner calculated to be understood by the Claimant, the specific
reason or reasons for denial (with reference to pertinent Plan provisions upon
which the denial is based); an explanation of additional material or
information, if any, necessary for the Claimant to perfect the claim; a
statement of why the material or information is necessary; a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA; and an
explanation of the Plan’s claims review procedure including the time limits
applicable to such procedure. If the notice of denial is not furnished within
the required time period specified above, the claim shall be deemed to be denied
and the Claimant shall be permitted to proceed to the review stage described in
paragraph (b).

 

  (b) Review of Denial Claim.

 

  (i) A Claimant whose claim is partially or completely denied shall have the
right to request a full and fair Committee review of the denial by a written
request delivered to the Committee within sixty (60) days of receipt of the
written notice of claim denial (or sixty (60) days after the date on which the
claim is deemed denied under paragraph (a) above), or within such longer time as
the Committee, under uniform rules, determines. In such review, the Claimant or
his duly authorized representative shall have the right to review, upon request
and free of charge, all accounts, records or other information relevant to the
claim and to submit any written comments, documents, or records relating to the
claim to the Committee.

 

  (ii)

The Committee, within sixty (60) days after the request for review, or in
special circumstances, such as where the Committee in its sole discretion holds
a hearing, within one hundred twenty (120) days of the request for

 

43



--------------------------------------------------------------------------------

 

review, will submit its decision in writing. Such decision shall take into
account all comments, documents, records and other information properly
submitted by the Claimant, whether or not such information was considered in the
original claim determination. The decision on review will be binding on all
parties, will be written in a manner calculated to be understood by the
Claimant, will contain specific reasons for the decision and specific references
to the pertinent Plan provisions upon which the decision is based, will indicate
that the Claimant may review, upon request and free of charge, all documents,
records or other information relevant to the claim and will contain a statement
of the Claimant’s right to bring a civil action under Section 502(a) of ERISA.
If no decision is made within the time period specified above, the claim shall
be deemed to be denied on review.

 

  (iii) If a Claimant fails to file a claim or request for review in the manner
and in accordance with the time limitation specified herein, such claim or
request for review shall be waived, and the Claimant shall thereafter be barred
from again asserting such claim.

 

  (c) Determination by Committee Conclusive. The Committee’s determination of
factual matters relating to Participants, Beneficiaries and alternate payees
including, without limitation, a Participant’s Benefit Service, Vesting Service
and any other factual matters, shall be conclusive. The members of the Committee
and the Employer and its respective officers and directors shall be entitled to
rely upon all tables, valuations, certificates and reports furnished by an
actuary, any accountant for the Plan, the Trustee or any investment managers and
upon the opinions given by any legal counsel for the Plan insofar as such
reliance is consistent with ERISA. The actuary, the Trustee and other service
providers may act or rely upon all information reported to them by the Committee
and/or the Employer and need not inquire into the accuracy thereof nor shall be
charged with any notice to the contrary.

 

9.10 Fiduciaries Identified.

 

The Fiduciaries who severally shall have the authority to control and manager
the operation and administration of the Plan shall be the Bank and the
Committee, and each such Fiduciary shall have only those specific powers,
duties, responsibilities and obligations as are specifically given to it under
this Plan and Trust. In general, the Bank shall have the sole authority to
decide on the method of funding the benefits provided by the Plan; to appoint
and remove members of the Committee, and any other investment manage which may
be provided for under the Trust; and to amend or terminate, in whole or in part,
this Plan or Trust. The Bank shall be the Plan Administrator and its
responsibilities in this capacity shall be carried out by the Committee and the
Human Resources Department.

 

44



--------------------------------------------------------------------------------

9.11 Fiduciaries’ Warrants and Reliance.

 

Each Fiduciary warrants that any directions given, information furnished, or
action taken by it shall be in accordance with the provisions of the Plan or of
the Trust, as the case may be, authorizing or providing for such direction,
information or action. Furthermore, each Fiduciary may rely upon any such
direction, information or action of another Fiduciary as being proper under this
Plan or the Trust, and is not required under this Plan or the Trust to inquire
into the propriety of any such direction, information or action. It is intended
under this Plan and the Trust that each Fiduciary shall be responsible for the
proper exercise of its own powers, duties, responsibilities and obligations
under this Plan and the Trust and shall not be responsible for any act or
failure to act of another Fiduciary. No Fiduciary guarantees the Trust Fund in
any manner against investment loss or depreciation in asset value.

 

9.12 Limitation of Liability.

 

The Bank, the Board of Directors of the Company, the members of the Committee,
its delegates and appointees and any other person who may be determined to be a
fiduciary (other than persons who are independent of an Employer and are
rendering services to or with respect to the Plan) and any officer or Employee
of an Employer shall not incur any liability individually or on behalf of any
other individuals or on behalf of the Employer for any act or failure to act,
made in good faith in relation to the Plan or the funds of the Plan. However,
this limitation shall not act to relieve any such individual or the Employer
from a responsibility or liability for any fiduciary responsibility, obligation
or duty under Part 4, Title I of ERISA.

 

9.13 Indemnification.

 

The members of the Committee, its delegates and appointees and any other person
who may be determined to be a fiduciary, (other than persons who are independent
of an Employer and are rendering services to or with respect to the Plan) the
Board of Directors of the Company and the officers or Employees of an Employer
shall be indemnified against any and all liabilities arising by reason of any
act, or failure to act, in relation to the Plan or the funds of the Plan,
including, without limitation, expenses reasonably incurred in the defense of
any claim relating to the Plan or the funds of the Plan, and amounts paid in any
compromise or settlement relating to the Plan or the funds of the Plan, except
for actions or failures to act made in bad faith. The foregoing indemnification
shall be paid from any insurance purchased by, or on behalf of, the Employer for
this purpose and, to the extent of any deductible amount from the insurance
coverage, excess of an insured amount or any uninsured amount from the assets of
the Employer, the Company or the wholly-owned subsidiaries of either; otherwise,
from the funds of the Plan to the extent of those funds and to the extent
permitted under applicable law.

 

45



--------------------------------------------------------------------------------

ARTICLE X

AMENDMENTS AND PLAN TERMINATION

 

10.1 Amendments, Modifications and Supplements.

 

The Bank shall have and it hereby reserves to itself the right to amend, alter,
modify, change or supplement this Plan or Trust at any time and from time to
time in its absolute discretion and for any purpose, and particularly and not by
way of limitation, to make the same comply with the applicable provisions of
ERISA or the Code and for the purpose of clarification, should it develop in the
administration of the Plan and Trust that clarification is necessary or
desirable. The Bank shall not have the right to amend this Plan or Trust in any
way which will deprive any Employee of his right to any vested interest under
the Plan or Trust, or which will alter the basic purposes of the Plan or Trust,
or which is not actuarially sound, or which will give the Bank, directly or
indirectly, any right in funds paid to the Trust or in any part of the Trust
Fund, or which will, without the written consent of the Committees, alter its
duties or liabilities.

 

10.2 Termination of the Plan; Suspension Benefit and/or Termination of
Contributions; Merger of Bank.

 

  (a) It is the present intention of the Bank to maintain this Plan and Trust on
an actuarially sound basis throughout its corporate existence. However, the Bank
shall not be under any obligation or liability whatever to continue to make any
contributions to the Plan or Trust, and nothing contained in this Plan and Trust
shall obligate the Bank or give rise to the implication that the Bank is
obligated to make any contributions to the Trust for any length of time. On the
contrary, the Bank reserves to itself the right at any time to suspend
contributions, in whole or in part, to the Trust for a fixed or indeterminate
period of time, or to terminate, in whole or in part, its contributions upon
giving written notice of its intention to the Committee and whoever else it
shall be required by law.

 

  (b) In any event, further contributions by the Bank shall automatically
terminate upon the death of the last Plan Participant, or its legal dissolution,
or should possession of the Bank be taken by the Comptroller of the Currency, or
upon its merger or consolidation with any other bank, (or company) unless such
other bank employs a substantial number of the Employees of the Bank and assumes
to make further payments hereunder. Such assumption of payments shall be
expressed in an agreement between the Bank and such other bank. In event of
termination, in whole or in part, without such assumption, the members of the
Board of Directors and of the Committee hereunder, and any certificates or
determinations signed by any such person or persons shall have the same effect
as if signed by the Bank or the Committee.

 

  (c)

A merger or consolidation of the Plan with, or transfer of assets or liabilities
to, another plan shall be made only if each Participant in the Plan would, if
such other plan then terminated, receive a benefit immediately after the merger,
consolidation or transfer which is equal to or greater than the Retirement
Benefit

 

46



--------------------------------------------------------------------------------

 

each Participant would have been entitled to receive immediately before the
merger, consolidation or transfer (if the Plan had them terminated).

 

  (d) Contributions shall be deemed to have been discontinued if on the last day
of any Plan Year the unfunded past service liability exceeds the sum of:

 

  (i) the unfunded past service liability as of December 31, 1965, and

 

  (ii) any additional past service liabilities occasioned by any increase in
benefits under the Plan computed as of the date of such increase.

 

  (e) If at any time the Plan is terminated, in whole or in part, or
contributions to the Plan or Trust are completely discontinued, then the rights
of each Employee affected by such termination, in whole or in part, or
discontinuance to benefits accrued to the date of such termination or
discontinuance, to the extent that such benefits are then funded, subject to the
provisions of Section 10.3 shall be non-forfeitable. In the event of
termination, no such affected Participant or Beneficiary shall have any recourse
toward satisfaction of his non-forfeitable benefit from any source other than
Plan assets or the Pension Benefit Guaranty Corporation.

 

10.3 Procedure Upon Termination.

 

In the event of the termination of the Plan, the assets then in the Trust Fund,
subject to provisions for expenses of administration or liquidation, shall be
allocated by the Committee and its Actuary to retired Participants (and their
Beneficiaries, where applicable) and to other Participants and their
Beneficiaries in the following manner and order of precedence:

 

  (a) First, to the extent that assets are sufficient, to provide for the
payment of Retirement Benefits to Participants and Beneficiaries whose
Retirement Benefit payments commenced and were eligible to commence, limited to
the Retirement Benefit in latter circumstance, at least three years prior to the
date of termination of the Plan, in the lowest amounts such Participants would
have been entitled to receive under the provisions of the Plan at any time
during the five year period ending on the date of termination of the Plan.

 

  (b) Second, if any assets then remain, to provide for the payment of all other
benefits guaranteed under the Plan termination insurance program as described in
Subtitle B of Title IV of ERISA.

 

  (c) Third, if any assets then remain, to provide for the deferred payment
commencing at normal retirement date of all other accrued benefits in which
Participants may be vested at date of termination of the Plan by applying the
provisions of Section 4.5 of the Plan as though the Participant had terminated
his employment as of the date of termination of the Plan.

 

  (d)

Further, if any assets then remain, such assets shall be apportioned among the
Participants in proportion to the liabilities for their respective accrued
benefits to

 

47



--------------------------------------------------------------------------------

 

the extent that such accrued benefits are not fully provided for by the
application of paragraphs (a), (b) and (c) above.

 

  (e) If in the allocation of the fund as between any of the classes specified
in the foregoing paragraphs (a), (b), (c) and (d) the assets are not sufficient
to provide the benefits specified, the amount to be provided shall be reduced
prorata in the ratio that the available assets bear to the total cost of
benefits to be provided in the class.

 

  (f) Any funds remaining after the satisfaction of all liabilities to
Participants, vested terminated Participants, retired Participants, Spouses and
Beneficiaries due to actuarial error shall be returned to the Bank.

 

  (g) Anything to the contrary herein notwithstanding, a Participant shall have
the recourse towards the satisfaction of those benefits which, under the Code,
are considered to be non-forfeitable from other than the Plan assets or the
Pension Benefit Guaranty Corporation.

 

10.4 Disbursements Upon Termination.

 

After allocating the fund in the order herein above specified, the Retirement
Policy Committee shall make provision for the payment of any of the benefits
specified, subject to the approval of the Pension Benefit Guaranty Corporation,
by any one or more of the following methods:

 

  (a) Monthly payment from the Trust Fund,

 

  (b) Purchase of appropriate annuity contracts from an insurance company,

 

  (c) Lump sum payment of the commuted value of any Retirement Benefits.

 

10.5 Restriction on Benefits of Plan Termination.

 

Notwithstanding any other provision of the Plan to the contrary, in the event of
a termination of the Plan, the benefit of any Highly Compensated Employee (and
any former Highly Compensated Employee) is limited to a benefit that is
nondiscriminatory under Code Section 401(a)(4).

 

48



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

11.1 Plan Non-Contractual.

 

  (a) Adoption of this Plan and the maintenance thereof shall not be deemed to
constitute a contract or be in any manner held to be a contract of employment or
otherwise between the Bank and any Employee, or to give any Employee the right
to be retained in the employ or service of the Bank, or to interfere with the
right of the Bank to discipline or discharge any Employee at any time for any
reason or no reason at all.

 

  (b) The adoption of this Plan and the maintenance thereof by the Bank shall
not be construed or considered as giving any Employee or any other person any
legal or equitable right as against the Bank, or the Committees, or the Trust
Fund, except as such right is specifically provided for herein.

 

11.2 Non-Alienation.

 

Subject to the following, neither the Trust Fund nor any Accrued Benefit under
the Plan shall in any manner be liable for or subject to the debts or
liabilities of any Participant, Beneficiary or alternate payee. Except as
required by Section 401(a)(13)(C) of the Code regarding certain judgments or
settlements and by Section 401(a)(13)(B) regarding QDROs, no benefit under the
Plan shall in any manner be anticipated, assigned or alienated, or subject to
pledge or encumbrances of any kind, and any attempt to do so shall be void.
However, payment shall be made in accordance with the provisions of any
judgment, decree or order which:

 

  (a) creates for, or assigns to, a spouse, former spouse, child or other
dependent of a Participant the right to receive all or a portion of the
Participant’s benefits under the Plan for the purpose of providing child
support, alimony payments or marital property rights to that spouses, child or
dependent;

 

  (b) is made pursuant to a State domestic relations law;

 

  (c) does not require the Plan to provide any type of benefit, or any option,
not otherwise provided under the Plan; and

 

  (d) otherwise meets the requirements of Section 206(d) of ERISA, as amended,
as a “qualified domestic relations order”, as determined by the Committee.

 

If the Actuarial Equivalent value of any series of payments meeting the criteria
set forth in paragraphs (a) through (d) above amounts to $5,000 or less, a lump
sum payment equal to such Actuarial Equivalent value shall be made in lieu of
the series of payments.

 

49



--------------------------------------------------------------------------------

11.3 Facility of Payment.

 

If the Committee shall find that a Participant or other person entitled to a
benefit is unable to care for his affairs because of illness or accident or is a
minor, the Committee may direct that any benefit due him, unless claim shall
have been made for the benefit by a duly appointed legal representative, be paid
to his spouse, a child, a parent or other blood relative, or to a person with
whom he resides. Any payment so made shall be a complete discharge of the
liabilities of the Plan for that benefit.

 

11.4 Severability.

 

If any provision of this Plan is held to be invalid or unenforceable, such
determination shall not affect the other provisions of this Plan. In such event,
this Plan shall be construed and enforced as if such provision had not been
included herein.

 

11.5 Employer Records.

 

The records of a Participant’s Employer shall be presumed to be conclusive of
the facts concerning his employment or non-employment, Hours of Service, Vesting
Service and Benefit Service unless shown beyond a reasonable doubt to be
incorrect.

 

11.6 Application of Plan Provisions.

 

This Plan shall be binding on all Participants, Beneficiaries and alternate
payees and upon heirs, executors, administrators, successors and assigns of all
persons having an interest herein. The provisions of the Plan in no event shall
be considered as giving any such person any legal or equitable right against the
Company or an Affiliated Company, any of its officers, Employees, directors, or
shareholders, or against the Trustee, except such rights as are specifically
provided for in the Plan or hereafter created in accordance with the terms of
the Plan.

 

11.7 Missing Participants.

 

If a Participant who has left employment with the Company and Affiliated Company
has failed to file an application for benefits within 120 days after attainment
of his Normal Retirement Date, the Committee shall treat the Participant’s
Retirement Benefit as forfeited; provided, however, that such Retirement Benefit
shall be reinstated retroactive to the commencement date set forth below upon
the subsequent filing of a completed application with the Committee and shall
commence within ninety (90) days after such application is filed. For purposes
of this Section 11.7, the commencement date shall be the later of:

 

  (a) sixty (60) days after the close of the Plan Year during which the
Participant attained his Normal Retirement Date; and

 

  (b) sixty (60) days after the close of the Plan Year during which the
Participant terminated employment with the Company and Affiliated Companies.

 

50



--------------------------------------------------------------------------------

11.8 IRC 414(u) Compliance Provision.

 

Notwithstanding any provision of the Plan to the contrary and effective as of
December 12, 1994, contributions, benefits and services credit with respect to
qualified military service shall be provided in accordance with Section 414(u)
of the Code.

 

11.9 Provision for Community Renewal Tax Relief Act of 2000.

 

For Plan Years and limitation years on and after January 1, 2001, for purposes
of determining any Employee’s Statutory Compensation and for purposes of
applying the limitations described in Section 5.1 and Section 5.4, compensation
shall include elective amounts that are not includible in the gross income of
the Employee by reason of Section 132(f)(4) of the Code.

 

11.10  Economic Growth and Tax Relief Reconciliation Act of 2001.

 

Notwithstanding any provision of the Plan to the contrary, the provisions
related to the Economic Growth and Tax Relief Reconciliation Act of 2001 shall
apply as provided in Appendix A.

 

11.11  Laws Applicable.

 

This Plan and Trust shall be construed according to the laws of the State of
Ohio.

 

11.12  Code Section 401(a)(17) Limitations.

 

  (a) In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, for Plan Years
beginning on or after January 1, 1994, the annual Earnings of each employee
taken into amount under the Plan shall not exceed the OBRA ‘93 annual
compensation limit. The OBRA ‘93 annual compensation limit is $150,000, as
adjusted by the Commissioner for increases in the cost of living in accordance
with Code Section 401(a)(17)(B). The cost-of-living adjustment in effect for a
calendar year applies to any period, not exceeding 12 months, over which
compensation is determined (determination period) beginning in such calendar
year. If a determination period consists of fewer than 12 months, the OBRA ‘93
annual compensation limit will be multiplied by a fraction, the numerator of
which is the number of months in the determination period, and the denominator
of which is 12.

 

For Plan Years beginning on or after January 1, 1994, any reference in this Plan
to the limitation under Code Section 401(a)(17) shall mean the OBRA ‘93 annual
compensation limit set forth in this provision.

 

If compensation for any prior determination period is taken into account in
determining a Participant’s benefits accruing in the current Plan Year, the
compensation for that prior determination period is subject to the OBRA ‘93
annual compensation limit in effect for that prior determination period. For
this

 

51



--------------------------------------------------------------------------------

purpose, for determination periods beginning before the first day of the first
Plan Year beginning on or after January 1, 1994, the OBRA ‘93 annual
compensation limit is $150,000.

 

  (b) Formula with Extended Wear-away. Unless otherwise provided under the Plan,
each Section 401(a)(17) Employee’s Accrued Benefit under this Plan will be the
greater of the Accrued Benefit determined for the Employee under 1 or 2 below:

 

  (i) the Employee’s Accrued Benefit determined with respect to the benefit
formula applicable for the Plan Year beginning on or after January 1, 1994, as
applied to the Employee’s total years of service taken into account under the
Plan for the purposes of benefit accruals

 

  (ii) the greater of:

 

  (A) the Employee’s Accrued Benefit determined with respect to the benefit
formula applicable on December 31, 1988, as applied to the Employee’s years of
service credited to the Employee for Plan Years beginning before January 1,
1989, for purposes of benefit accruals; or

 

  (B) the sum of:

 

  (1) the greater of (a) the sum of the amount determined in Paragraph (A) above
plus the Employee’s Accrued Benefit determined with respect to the benefit
formula applicable for the Plan Years beginning January 1, 1989 and ending
December 31, 1993, as applied to the Employee’s years of service credited to the
Employee for Plan Years during 1989 through (and including) 1993, for purposes
of benefit accruals, or (b) the Employee’s Accrued Benefit determined with
respect to the benefit formula applicable on December 31, 1993, as applied to
the Employee’s years of service credited to the employee for Plan Years
beginning before January 1, 1994, for purposes of benefit accruals; and

 

  (2) the Employee’s Accrued Benefit determined under the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the employee’s years of service credited to the employee for Plan Years
beginning on or after January 1, 1994, for purposes of benefit accruals.

 

For purposes of Subsection(2) above, in applying the annual compensation limit
of Code Section 401(a)(17) for the 1989 through (and including) 1993 Plan Years,
the limit of Code Section 401(a)(17) in effect during the year of calculation
shall be applied for all purposes when calculating an employee’s accrued
benefit.

 

52



--------------------------------------------------------------------------------

A Section 401(a)(17) Employee means an Employee whose current Accrued Benefit as
of a date on or after the first day of the first Plan Year beginning on or after
January 1, 1994, is based on compensation for a year beginning prior to the
first day of the first Plan Year beginning on or after January 1, 1994, that
exceeded $150,000.

 

  (c) Adjusted Frozen Accrued Benefit for Section 401(a)(17) Employees. If this
Plan satisfies the requirements of Section 1.401(a)(4)-13(d) of the regulations
for a fresh-start as of the last day of the last Plan Year beginning before
January 1, 1994, then, notwithstanding any other provisions of the Plan, any
Section 401(a)(17) employee’s accrued benefit frozen in accordance with Section
1.401(a)(4)-13 of the regulations as of a fresh-start date, is adjusted to
reflect increase in the employee’s compensation after the fresh-start date.
However, this adjustment may be made only if the adjustment will not cause the
plan to fail to satisfy the consistency requirement of Section
1.401(a)(4)-13(c), as modified by Section 1.401(a)(17)-1(e) of the proposed
regulations.

 

In determining a Section 401(a)(17) employee’s accrued benefit in any Plan Year
beginning on or after January 1, 1994, the portion of the employee’s frozen
accrued benefit attributable to Plan Years beginning before January 1, 1994,
will be determined in accordance with Method A for statutory Section 401(a)(17)
employees and Method B for Section 401(a)(17) employees other than statutory
Section 401(a)(17) employees.

 

A statutory Section 401(a)(17) employee means an employee whose current accrued
benefit as of a date on or after January 1, 1994, is based on compensation for a
year beginning prior to January 1, 1989, that exceeded $200,000.

 

A Section 401(a)(17) employee means an employee whose current accrued benefit as
of a date on or after January 1, 1994, is based on compensation for a year
beginning prior to January 1, 1994, that exceeded $150,000.

 

Method A (statutory Section 401(a)(17) employees):

 

Step 1:   

Determine each statutory Section 401(a)(17) employee’s accrued benefit as of the
last day of the last Plan Year beginning before January 1, 1989, frozen in
accordance with Section 1.401(a)(4)-13 of the regulations.

Step 2:   

Adjust the amount in Step 1 up through the last day of the last Plan Year
beginning before the first Plan Year beginning on or after January 1, 1994,
under the method provided under the Plan for increasing the amount in Step 1 to
take into account increases in compensation in Plan Years beginning on or after
January 1, 1989. However, if the Plan does not provide for such increases, the
amount in Step 2 shall be equal to the amount in Step 1.

 

53



--------------------------------------------------------------------------------

Step 3:

  

Determine the statutory Section 401(a)(17) employee’s accrued benefit as of the
last day of the Plan Year beginning before January 1, 1994, frozen in accordance
with Section 1.401(a)(4)-13 of the regulations.

Step 4:

  

Subtract the amount determined in Step 2 from the amount determined in Step 3.

Step 5:

  

Adjust the amount in Step 4 by multiplying it by the following fraction (not
less than 1). The numerator of the fraction is the statutory Section 401(a)(17)
employee’s average compensation determined for the current year (as limited by
Section 401(a)(17)), using the same definition and compensation formula in
effect as of the last day of the last Plan Year beginning before January 1,
1994. The denominator of the fraction is the employee’s average compensation for
the last day of the last Plan Year beginning before January 1, 1994, using the
definition and compensation formula in effect as of the last day of the last
Plan Year beginning before January 1, 1994.

Step 6:

  

Adjust the amount in Step 1 by multiplying it by the following fraction (not
less than 1). The numerator of the fraction is the statutory Section 401(a)(17)
employee’s average compensation determined for the current year (as limited by
Section 401(a)(17)), using the same definition and compensation formula in
effect as of the last day of the last Plan Year beginning before January 1,
1989. The denominator of the fraction is the employee’s average compensation for
the last day of the last Plan Year beginning before January 1, 1989, using the
definition and compensation formula in effect as of the last day of the last
Plan Year beginning before January 1, 1989.

Step 7:

  

Add the amounts determined in Step 5, and the greater of Steps 6 or 2.

 

Method B (Section 401(a)(17) employees other than statutory Section 401(a)(17)
employees):

 

Step 1:

  

Determine the accrued benefit of each Section 401(a)(17) employee other than
statutory (Section 401(a)(17) employees as of the last day of the Plan Year
beginning before January 1, 1994, frozen in accordance with Section
1.401(a)(4)-13 of the regulations.

Step 2:

  

Adjust the amount in Step 1 by multiplying it by the following fraction (not
less than 1). The numerator of the fraction is the average compensation of the
Section 401(a)(17) employee who is not a statutory Section 401(a)(17) employee
determined for the

 

54



--------------------------------------------------------------------------------

     current year (as limited by Section 401(a)(17)), using the same definition
and compensation formula in effect as of the last day of the last Plan Year
beginning before January 1, 1994. The denominator of the fraction is the
employee’s average compensation for the last day of the last Plan Year beginning
before January 1, 1994, using the definition and compensation formula in effect
as of the last day of the last Plan Year beginning before January 1, 1994.

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Second National Bank of Warren has hereunto set its hand
through its Senior Vice President this 5th day or February, 2002, but effective
January 1, 2000.

 

THE SECOND NATIONAL BANK OF WARREN By:   LOGO [g8371883718_641.jpg]

Attest:

 

Illegible, Vice President

 

56



--------------------------------------------------------------------------------

 

Appendix A

 

SPECIAL PROVISIONS AFFECTING TRANSFERRED TRUMBULL EMPLOYEES.

 

This Appendix A sets forth special plan provisions with respect to Trumbull
employee’s who were transferred to employment with the Bank on November 19, 1998
in connection with the acquisition by the Bank of Trumbull Financial
Corporation. The provisions of this Appendix A supercedes the provisions of the
Plan as set forth below:

 

Definitions

 

A1.1 “Trumbull Transferee” shall mean any person who was employed by Trumbull
Savings and Loan Company “Trumbull” on November 18, 1998 and who transferred
employment to the Bank on November 19, 1998.

 

A1.2 “Acquisition Date” shall mean November 19, 1998.

 

Participation

 

A2.1 Eligibility to Participate. Each Trumbull Transferee shall become a
Participant on the January 1 or July 1 following the later of his first year of
Continuous Service or the Acquisition Date. For purposes hereof, a Trumbull
Transferee’s Continuous Service shall include the period of service such
individual was employed by Trumbull beginning on his date of hire and ending
November 18, 1998.

 

Vesting Service

 

A3.1 Vesting Service. Each Trumbull Transferee shall be credited with Vesting
Service under the Plan equal to his Continuous Service. For purposes hereof, a
Trumbull Transferee’s Continuous Service shall include the period of service
such individual was employed by Trumbull beginning on his date of hire and
ending November 18, 1998.

 

Benefit Service

 

A4.1 Benefit Service. Each Trumbull Transfer shall be credited with Benefit
Service under the Plan equal to his Continuous Service. For purposes hereof, a
Trumbull Transferee’s Continuous Service shall commence as of the Acquisition
Date and shall not include the period of service such individual was employed by
Trumbull before the Acquisition Date.

 

Retirement Benefit

 

A5.1 Retirement Benefit. For purposes of calculating a Trumbull Transferee’s
Retirement Benefit under the applicable provisions of Section 4.3 through 4.6,
Average Annual Earnings as defined in the Plan shall recognize compensation
received by the Trumbull Transferee on and after the Acquisition Date only.

 

57



--------------------------------------------------------------------------------

 

Appendix B

 

SPECIAL PROVISIONS AFFECTING TRANSFERRED ENTERPRISE EMPLOYEES.

 

This Appendix B sets forth special plan provisions with respect to Enterprise
employees who were transferred to employment with the Bank on August 20, 1998 in
connection with the acquisition by the Bank of Enfin, Inc.. The provisions of
this Appendix B supercedes the provisions of the Plan as set forth below:

 

Definitions

 

B1.1 “Enterprise Transferee” shall mean any person who was employed by
Enterprise Bank on August 19, 1998 and who transferred employment to the Bank on
August 20, 1998.

 

B1.2 “Acquisition Date” shall mean August 20, 1998.

 

Participation

 

B2.1 Eligibility to Participate. Each Enterprise Transferee shall become a
Participate on the January 1 or July 1 following the later of his first year of
Continuous Service or the Acquisition Date. For purposes hereof, an Enterprise
Transferee’s Continuous Service shall include the period of service such
individual was employed by Enterprise Bank beginning on his date of hire and
ending August 19, 1998.

 

Vesting Service

 

B3.1 Vesting Service. Each Enterprise Transferee shall be credited with Vesting
Service under the Plan equal to his Continuous Service. For purposes hereof, an
Enterprise Transferee’s Continuous Service shall include the period of service
such individual was employed by Enterprise Bank beginning on his date of hire
and ending August 19, 1998.

 

Benefit Service

 

B4.1 Benefit Service. Each Enterprise Transfer shall be credited with Benefit
Service under the Plan equal to his Continuous Service. For purposes hereof, an
Enterprise Transferee’s Continuous Service shall commence as of the Acquisition
Date and shall not include the period of service such individual was employed by
Enterprise Bank before the Acquisition Date.

 

Retirement Benefit

 

B5.1 Retirement Benefit. For purposes of calculating an Enterprise Transferee’s
Retirement Benefit under the applicable provisions of Section 4.3 through 4.6,
Average Annual Earnings as defined in the Plan shall recognize compensation, if
any, received by the Enterprise Transferee on and after the Acquisition Date
only.

 

58



--------------------------------------------------------------------------------

 

Appendix C

 

SPECIAL PROVISIONS AFFECTING TRANSFERRED AMERITRUST EMPLOYEES

 

This Appendix C sets forth special plan provisions with respect to Ameritrust
employees who were transferred to employment with the Bank on May 15, 1992 in
connection with the acquisition by the Bank of four branches of the Ameritrust
Company National Association. The provisions of this Appendix C supercedes the
provisions of the Plan as set forth below:

 

Definitions

 

C1.1 “Ameritrust Transferee” shall mean any person who was employed by
Ameritrust Company National Association (“Ameritrust”) on May 14, 1992, and who
transferred employment to the Bank on May 15, 1992.

 

C1.2 “Acquisition Date” shall mean May 15, 1992.

 

Participation

 

C2.1 Eligibility to Participate. Each Ameritrust Transferee shall become a
Participant on the January 1 or July 1 following the later of his first year of
Continuous Service or the Acquisition Date. For purposes hereof, an Ameritrust
Transferee’s Continuous Service shall include the period of service such
individual was employed by Ameritrust beginning on his date of hire and ending
May 14, 1992.

 

Vesting Service

 

C3.1 Vesting Service. Each Ameritrust Transferee shall be credited with Vesting
Service under the Plan equal to his Continuous Service. For purposes hereof, an
Ameritrust Transferee’s Continuous Service shall include the period of service
such individual was employed by Ameritrust beginning on his date of hire and
ending May 14, 1992.

 

Benefit Service

 

C4.1 Benefit Service. Each Ameritrust Transferee shall be credited with Benefit
Service under the Plan equal to his Continuous Service. For purposes hereof, an
Ameritrust Transferee’s Continuous Service shall commence as of the Acquisition
Date and shall not include the period of service such individual was employed by
Ameritrust before the Acquisition Date.

 

Retirement Benefit

 

C5.1 Retirement Benefit. For purposes of calculating an Ameritrust Transferee’s
Retirement Benefit under the applicable provisions of Sections 4.3 through 4.6,
Average Annual Earnings as defined in the Plan shall recognize compensation
received by the Ameritrust Transferee on and after the Acquisition Date only.

 

59



--------------------------------------------------------------------------------

 

Appendix D

 

SPECIAL PROVISIONS AFFECTING TRANSFERRED TRANSOHIO EMPLOYEES

 

This Appendix D sets forth special plan provisions with respect to TransOhio
employees who were transferred to employment with the Bank on September 17, 1994
in connection with the acquisition by the Bank of four branches of TransOhio
Federal Savings Bank. The provisions of this Appendix D supercedes the
provisions of the Plan as set forth below:

 

Definitions

 

D1.1 “TransOhio Transferee” shall mean any person who was employed by TransOhio
Federal Savings Bank (“TransOhio”) on September 16, 1994 and who transferred
employment to the Bank on September 17, 1994.

 

D1.2 “Acquisition Date” shall mean September 17, 1994.

 

Participation

 

D2.1 Eligibility to Participate. Each TransOhio Transferee shall become a
Participant on the January 1 or July 1 following the later of his first year of
Continuous Service or the Acquisition Date. For purposes hereof, a TransOhio
Transferee’s Continuous Service shall include the period of service such
individual was employed by TransOhio beginning on his date of hire and ending
September 16, 1994.

 

Vesting Service

 

D3.1 Vesting Service. Each TransOhio Transferee shall be credited with Vesting
Service under the Plan equal to his Continuous Service. For purposes hereof, a
TransOhio Transferee’s Continuous Service shall include the period of service
such individual was employed by TransOhio beginning on his date of hire and
ending September 16, 1994.

 

Benefit Service

 

D4.1 Benefit Service. Each TransOhio Transferee shall be credited with Benefit
Service under the Plan equal to his Continuous Service. For purposes hereof, a
TransOhio Transferee’s Continuous Service shall commence as of the Acquisition
Date and shall not include the period of service such individual was employed by
TransOhio before the Acquisition Date.

 

Retirement Benefit

 

D5.1 Retirement Benefit. For purposes of calculating a TransOhio Transferee’s
Retirement Benefit under the applicable provisions of Sections 4.3 through 4.6,
Average Annual Earnings as defined in the Plan shall recognize compensation
received by the TransOhio Transferee on and after the Acquisition Date only.

 

60



--------------------------------------------------------------------------------

 

Exhibit A

 

RESOLUTION FOR THE

BOARD OF DIRECTORS OF

STOUFFER-HERZOG INSURANCE AGENCY. INC.

 

WHEREAS, Stouffer-Herzog Insurance Agency, Inc. (the “Company”) operates as a
Second Bancorp subsidiary and an affiliate of Second Bancorp’s banking
subsidiary, Second National Bank of Warren (the “Bank”);

 

WHEREAS, the Bank maintains the following defined benefit pension plan for the
benefit of its eligible employees:

 

The Employees Retirement Plan of the Second National Bank of Warren

 

(hereinafter the “Retirement Plan”);

 

WHEREAS, in order to maintain its tax qualified status, the Retirement Plan has
been amended and restated to include all statutory and regulatory requirements
of the Small Business Job Protection Act, Uniformed Services Employment and
Reemployment Rights Act, General Agreement on Tariffs and Trades, and the
Taxpayer Relief Act of 1997, as well as the Economic Growth and Tax Relief
Reconciliation Act of 2001;

 

WHEREAS, the Bank continues to maintain such amended and restated Retirement
Plan for the benefit of its eligible employees;

 

WHEREAS, the Company has determined it is in its best interest to adopt the
Retirement Plan for its eligible employees.

 

NOW, THEREFORE, BE IT RESOLVED, that the Company hereby adopts the amended and
restated Retirement Plan effective as of September 4, 2002 in substantially the
same form as Exhibit A attached hereto.

 

FURTHER, RESOLVED, that the executive officers of the Company, be and hereby
are, authorized and directed to take any and all actions that they may, in its
discretion, determine necessary or desirable in effecting the foregoing
resolution.

 



--------------------------------------------------------------------------------

 

AMENDMENT NO. 1

TO

THE EMPLOYEES RETIREMENT PLAN

OF THE SECOND NATIONAL BANK OF WARREN

(As Amended and Restated Effective as of January 1, 2000)

 

The Second National Bank of Warren hereby amends, effective July 1, 2002, The
Employees Retirement Plan of the Second National Bank of Warren (the “Plan”), as
amended and restated effective January 1, 2000, as hereinafter set forth. Words
and phrases used herein with initial capital letters which are defined in the
Plan are used herein as so defined.

 

1. Section 2.33(b) is amended and restated in its entirety as follows:

 

A leave of absence of an Employee which is approved by the Employer, in which
case the Severance from Service Date shall be advanced to the second anniversary
of the Employee’s initial date of such leave of absence or if such leave is by
reason of the Employee’s Total and Permanent Disability, the Severance from
Service Date shall be advanced to the second anniversary of the date that
disability under the Social Security Act is established.

 

2. Section 2.50 is added to the Plan as follows:

 

  2.50 “Total and Permanent Disability” means a physical or mental condition
that results in the Participant’s Termination of Employment and entitles the
Participant to receive disability benefits under the Social Security Act, except
disabilities resulting from: services in the armed forces, engaging in felonious
activities, intentionally self-inflicted injury or chronic alcohol or substance
abuse.

 

3. Section 3.8 is amended and restated in it entirety as follows:

 

  3.8 Severance From Service Date

 

A Severance From Service Date shall not be deemed to have occurred where an
Employee is or has been absent from his employment either with or without pay:

 

  (a) due to an Approved Leave, provided the Employee resumes his employment
promptly on termination of such leave. The decision of the Bank on all questions
of leaves of absence shall be final and conclusive;

 

  (b)

due to a temporary lay-off, not exceeding six months, resulting from a reduction
in the workforce, provided the Employee so temporarily laid-off reports for
employment within fifteen days after a request by

 



--------------------------------------------------------------------------------

 

the Bank to return has been mailed to the Employee, addressed to him at his
address as the same appears on the Bank’s records;

 

  (c) service in the Armed Forces of the United States including the Merchant
Marine to the extent he retains re-employment rights with the Bank by law;

 

  (d) should an Employee fail to report for employment within the time specified
in subparagraphs (a) and (b) above, the date of Termination of Employment shall
be deemed to be the day on which such Employee first began his leave of absence
or lay-off, as the case may be. Notwithstanding any provision herein to the
contrary, the Severance from Service Date for an Employee taking an Approved
Leave under subparagraph (a) above shall occur on the second anniversary of the
Employee’s initial date of such Approved Leave. Should an Employee fail to
report for employment within the time specified in subparagraph (c) above or
should he take employment elsewhere following military service before resuming
employment with the Bank, the date of Termination of Employment shall be deemed
to be the day he ceased work. Should the Bank fail to recall an Employee who is
on temporary lay-off, the date of Termination of Employment shall be deemed to
have occurred as of the date such Employee was temporarily laid off.

 

4. Section 3.11 is added to the plan as follows:

 

  3.11 Eligibility for a Disability Retirement Benefit

 

A Participant who incurs a Total and Permanent Disability shall be eligible to
commence receiving a Disability Retirement Benefit in the amount and manner
determined under Section 4.9.

 

5. Section 4.9 is added to the Plan as follows:

 

  4.9 Disability Retirement Benefit

 

The amount of the Disability Retirement Benefit shall be the amount determined
under Section 4.3 as of the date that a Participant incurs a Termination of
Employment due to Total and Permanent Disability. The Disability Retirement
Benefits shall be payable to the Participant meeting the eligibility
requirements of Section 2.50 24 months following the month in which the
Participant is determined to be Totally and Permanently Disabled under the
Social Security Act. Unless the Participant elects an optional form of payment
as provided in Section 6.2, payment of the Disability Retirement Benefit shall
be made in the automatic form of payment under Section 6.1; provided, however,
that in determining the Actuarial Equivalent value of the

 



--------------------------------------------------------------------------------

50% joint and survivor benefit, the actual ages of the Participant and Spouse at
the time of commencement of such benefit shall be used.

 

Payment of the Disability Retirement Benefit shall cease on the first day of the
month immediately following (a), (b) or (c) below, whichever is the earliest to
occur:

 

  (a) the date that a Participant recovers from and is no longer subject to a
Total and Permanent Disability;

 

  (b) the Participants Normal Retirement Date;

 

  (c) the date of the Participant’s death.

 

Upon cessation of the Disability Retirement Benefit, the Participant shall be
eligible to receive the early or deferred vested benefit which he had earned
prior to the inception of his Total and Permanent Disability. If a Participant
again becomes an Eligible Employee of an Employer after his Total and Permanent
Disability ceases, at his subsequent Termination of Employment, he shall be
eligible to receive such benefit for which he becomes eligible considering his
Vesting Service and Benefit Service prior to and after his Total and Permanent
Disability, and based upon his age and Average Annual Earnings at the time of
such subsequent Termination of Employment.

 

6. Effective October 26, 2001 a new Appendix E shall be added to the Plan to
provide as follows:

 

APPENDIX E

SPECIAL PROVISIONS AFFECTING

TRANSFERRED COMMERCE EXCHANGE EMPLOYEES

 

This Appendix E sets forth special plan provisions with respect to Commerce
Exchange Employees who were transferred to employment with the Bank on October
26, 2001 in connection with the acquisition by the Bank of Commerce Exchange
Bank. The provisions of this Appendix E supercedes the provisions of the Plan as
set forth below:

 

Definitions

 

E1.1 “Commerce Exchange Transferee” shall mean any person who was employed by
Commerce Exchange Bank on October 25, 2001 and who transferred to the Bank on
October 26, 2001.

 

E1.2 “Acquisition Date” shall mean October 26, 2001.

 



--------------------------------------------------------------------------------

Participation

 

E2.1 Eligibility to Participate. Each Commerce Exchange Transferee shall become
a Participant on the January 1 or July 1 following one year of Continuous
Service. For purpose hereof, a Commerce Exchange Transferee’s Continuous Service
shall commence as of the Acquisition Date.

 

Vesting

 

E3.1 Vesting Service. Each Commerce Exchange Transferee shall be credited with
Vesting Service under the Plan equal to his Continuous Service shall commence as
of the Acquisition Date.

 

Benefits Service

 

E4.1 Benefit Service. Each Commerce Exchange Transferee shall be credited with
Benefit Service under the Plan equal to his Continuous Service. For purposes
hereof, a Commerce Exchange Transferee’s Continuous Service shall commence as of
the Acquisition Date.

 

Retirement Benefit

 

E5.1 Retirement Benefit. For purposes of calculating Commerce Exchange
Transferee’s Retirement Benefit under the applicable provisions of Section 4.3
through 4.6, Average Annual Earnings as defined in the Plan shall recognize
compensation received by the Commerce Exchange Transferee on and after the
Acquisition Date only.

 

7. Effective July 1, 2001, a new Appendix F shall be added to the Plan to
incorporate the provisions of the Economic Growth and Tax Relief Reconciliation
Act of 2001 as follows:

 

APPENDIX F

 

This Appendix F to the Plan is adopted to reflect certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). The
provisions contained in this Appendix F are intended to serve as good faith
compliance with the requirements of EGTRRA and are to be construed in accordance
with EGTRRA and guidance issued thereunder. Except as otherwise provided, the
provisions of this Appendix F shall be effective as of the first day of the
first Plan Year beginning after December 31, 2001 and shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Appendix F.

 



--------------------------------------------------------------------------------

1. Limitations on Contributions

 

  (a) Effective for limitation years ending after December 31, 2001, benefit
increases resulting from the increase in the limitations of Code Section 415(b)
will be provided to all employees participating in the Plan who have one Hour of
Service on or after the first day of the first limitation year ending after
December 31, 2001.

 

  (b) The “Defined Benefit Dollar Limitation” is $160,000 as adjusted, effective
January 1 of each year under Code Section 415(d), in such manner as the
Secretary shall prescribe, and payable in the form of a straight life annuity. A
limitation as adjusted under Code Section 415(d) will apply to limitation years
ending with or within the calendar year for which the adjustment applies.

 

The maximum permissible benefit is the lesser of the Defined Benefit Dollar
Limitation or the defined benefit compensation limit as set forth in Code
Section 415(b) (both adjusted where required, as provided in (i) and, if
applicable, in (ii) and (iii) below.

 

  (i) If the Participant has fewer than 10 years of participation in the Plan,
the Defined Benefit Dollar Limitation shall be multiplied by a fraction, the
numerator of which is the number of years (or part thereof) of participation in
the Plan and the denominator of which is 10. In the case of a Participant who
has fewer than 10 years of service with the employer, the defined benefit
compensation limitation shall be multiplied by a fraction the numerator of which
is the number of years (or part thereof) of service with the employer and the
denominator of which is 10.

 

  (ii)

If the benefit of a Participant begins prior to age 62, the Defined Benefit
Dollar Limitation applicable to the Participant at such earlier age is an annual
benefit payable in the form of a straight life annuity beginning at the earlier
age that is the actuarial equivalent of the Defined Benefit Dollar Limitation
applicable to the Participant at age 62 (adjusted under (i) above, if required).
The Defined Benefit Dollar Limitation applicable at an age prior to age 62 is
determined as the lesser of the actuarial equivalent (at such age) of the
Defined Benefit Dollar Limitation computed using the interest rate and mortality
table (or other tabular factor) specified in Section 5.1 of the Plan or the
actuarial equivalent (at such age) of the Defined Benefit Dollar Limitation
computed using a 5 percent interest rate and the applicable mortality table as
defined in Section 5.1 of the Plan. Any decrease in the Defined Benefit Dollar
Limitation determined in accordance with this paragraph (b) shall not reflect a

 



--------------------------------------------------------------------------------

 

mortality decrement if benefits are not forfeited upon the death of the
Participant. If any benefits are forfeited upon death, the full mortality
decrement is taken into account.

 

  (iii) If the benefit of a Participant begins after the Participant attains age
65, the Defined Benefit Dollar Limitation applicable to the Participant at the
later age is the annual benefit payable in the form of a straight life annuity
beginning at the later age that is actuarially equivalent to the Defined Benefit
Dollar Limitation applicable to the Participant at age 65 (adjusted under (i)
above, if required). The actuarial equivalent of the Defined Benefit Dollar
Limitation applicable at any age after age 65 is determined as the lesser of the
actuarial equivalent (at such age) of the Defined Benefit Dollar Limitation
computed using the interest rate and mortality table (or other tabular factor)
specified in Section 5.1 of the Plan and the actuarial equivalent (at such age)
of the Defined Benefit Dollar Limitation computed using a 5 percent interest
rate assumption and the applicable mortality table as defined in Section 5.1 of
the Plan. For these purposes, mortality between age 65 and the age at which
benefits commence shall be ignored.

 

  (c) For purposes of applying the defined benefit compensation limit, a
multiemployer plan shall not be combined or aggregated with the Plan.

 

2. Increase in Compensation Limit

 

The annual compensation of each participant taken into account in determining
benefit accruals in any Plan Year beginning after December 31, 2001 shall not
exceed $200,000 (as adjusted for cost-of-living increases in accordance with
Code Section 401(a)(17)(B) and such cost-of-living adjustments in effect for a
calendar year shall apply to the annual compensation for the determination
period that begins with or within such calendar year). Annual compensation means
compensation during the Plan Year or such other consecutive 12-month period over
which compensation is otherwise determined under the Plan (the determination
period).

 

For purposes of determining benefit accruals in a Plan Year beginning after
December 31, 2001, the maximum compensation that may be taken into account for
any prior determination period shall be $150,000 for any determination period
beginning in 1996 or earlier; $160,000 for any determination period beginning in
1997, 1998 or 1999; and $170,000 for any determination period beginning in 2000
or 2001.

 



--------------------------------------------------------------------------------

3. Modification of Top-Heavy Rules

 

This Section 3 of Appendix F amends Article VII of the Plan and applies for
purposes of determining whether the Plan is a top-heavy plan, under Code Section
416(g) for Plan Years beginning after December 31, 2001, and satisfies the
minimum benefits requirements of Code Section 416(c) for such years.

 

  (a) Key employee means any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the determination
date was an officer of the employer having annual compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002), a 5-percent owner of the employer, or a 1-percent
owner of the employer having annual compensation of more than $150,000. For this
purpose, annual compensation means compensation within the meaning of Code
Section 415(c)(3). The determination of who is a key employee will be made in
accordance with Code Section 416(i)(1) and the applicable regulations and other
guidance of general applicability issued thereunder.

 

  (b) The present values of accrued benefits and the amounts of account balances
of an employee as of the determination date shall be increased by the
distributions made with respect to the employee under the Plan and any plan
aggregated with the plan under Code Section 416(g)(2) during the 1-year period
ending on the determination date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the
case of a distribution made for a reason other than separation from service,
death or disability, this provision shall be applied by substituting “5-year
period” for “1-year period”. However, the accrued benefits and accounts of any
individual who has not performed services for the employer during the 1-year
period ending on the determination date shall not be taken into account.

 

  (c) For purposes of satisfying the minimum benefit requirements of the Plan
and Code Section 416(c)(1), in determining years of service with the employer,
any service with the employer shall be disregarded to the extent that such
service occurs during a Plan Year when the plan does not benefit (within the
meaning of Code Section 410(b)) a key employee or former key employee.

 

4. Direct Rollover of Plan Distributions

 

For purposes of the direct rollover provisions in Section 2.20 of the Plan and
with respect to distributions made after December 31, 2001, an Eligible

 



--------------------------------------------------------------------------------

Retirement Plan shall also mean an annuity contract described in Code Section
403(b) and an eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state. or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan. The definition of
Eligible Retirement Plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Code Section 414 (_).

 

In addition, a portion of a distribution shall not fail to be an Eligible
Rollover Distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be paid only to an individual retirement account or annuity described in
Code Section 408(a) or (b), or to a qualified defined contribution plan
described in Code Section 401(a) or 403(a) that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

8. Effective September 1, 2002 the following shall be added after the last
sentence of Section 4.8 of the Plan:

 

For annuity starting dates on or after December 31, 2002, the “Applicable
Mortality Table” shall be the applicable mortality table promulgated by the
Internal Revenue Service under Code Section 417(c)(3)(ii)(I).

 

9. Effective on and after January 1, 2003, Section 6.4(c), (d), (e) and (f)
shall be deleted in their entirety and the following shall be inserted in lieu
thereof:

 

  (c) Notwithstanding any inconsistent provision of the Plan and effective
January 1, 2003, all distributions under the Plan shall be made in accordance
with Code Section 401(a)(9), including the incidental death benefit requirement
of Code Section 401(a)(9)(G), and Treasury Regulations Sections 1.401(a)(9)-1
through 1.401(a)(9)-9. Specifically, distribution of the Participant’s interest
shall:

 

  (i) be completed no later than the Required Beginning Date; or

 

  (ii) commence not later than the Required Beginning Date with distribution to
the Participant made over the life of the Participant or joint lives of the
Participant and a designate beneficiary or a period not longer than the life of
the Participant or joint lives of the Participant and a designated beneficiary.

 



--------------------------------------------------------------------------------

For purposes of this Section 6.4, Recurred Beginning Date shall mean April_ of
the calendar year following the later of the calendar year in which the
Participant attains age 70-1/2 or the calendar year in which the Participant
retires, provided, however, if the Participant is a five-percent owner as
defined in Code Section 416), the Required Beginning Date shall be April_ of the
calendar year following the calendar year in which the Participant attains age
70-1/2, regardless of the date that the five-percent owner retires.

 

  (d) In the event that a Participant dies prior to the date that distribution
commences:

 

  (i) any portion of the Participant interest that is not payable to a
designated beneficiary shall be distributed by the end of the calendar year in
which includes the fifth anniversary of the date of the Participant’s death; and

 

  (ii) any portion of the Participant’s interest that is payable to a designated
beneficiary shall be distributed in accordance with subsection (i) above or over
the life of the designated beneficiary (or over a period not extending beyond
the life expectancy of the beneficiary), commencing not later than the end of
the calendar year following the calendar year of the Participant’s death or, of
the beneficiary is the Participant’s surviving spouse, commencing by the last
day of the later of the calendar year in which the Participant would have
attained age 70-1/2 or the calendar year following the calendar year which
includes the date of the Participant’s death.

 

Executed on this 31st day of December, 2002.

 

The Second National Bank of Warren

By:

  LOGO [g8371883718_78.jpg]

Its:

 

Vice President

 



--------------------------------------------------------------------------------

 

AMENDMENT NO. 2 TO

THE EMPLOYEES RETIREMENT PLAN

OF THE SECOND NATIONAL BANK OF WARREN

(As Amended and Restated Effective as of January 1, 2000)

 

The Second National Bank of Warren hereby amends, effective as of the dates
indicated herein, The Employees Retirement Plan of the Second National Bank of
Warren (the “Plan”), as amended and restated effective January 1, 2000, as
hereinafter set forth. Words and phrases used herein with initial capital
letters which are defined in the Plan are used herein as so defined.

 

1. Effective December 31, 2002, 4.8(c) of the Plan is amended and restated in
its entirety as follows.

 

  (c) For purposes of determining whether the present value of:

 

  (i) a Participant’s vested Accrued Benefit

 

  (ii) a qualified joint and survivor annuity, within the meaning of Code
Section 417(b); or

 

  (iii) a qualified pre-retirement survivor annuity within the meaning of Code
Section 417(c)(1)

 

for periods on and after December 31, 2002, mortality shall be based on the
“applicable mortality table” as defined in Code Section 417(e)(3)(A)(ii)(I) and
the “applicable interest rate” as defined in Code Section 417(e)(3)(A)(ii)(II),
for the second month preceding the beginning of the Plan Year in which the lump
sum payment is made.

 

2. Effective January 1, 2003, Sections 6.4(c), (d), (e) and (f) of the Plan
shall be deleted in their entirety and the following shall be inserted in lien
thereof:

 

  (c) Notwithstanding any inconsistent provision of the Plan and effective
January 1, 2003, all distributions under the Plan shall be made in accordance
with Code Section 401(a)(9), including the incidental death benefit requirement
of Code Section 401(a)(9)(G), and Treasury Regulations Sections 1.401(a)(9)-1
through 1.401(a)(9)-9. Specifically, distribution of the Participant’s interest
shall:

 

  (i) be completed no later than the Required Beginning Date; or

 

  (ii) commence not later than the Required Beginning Date with distribution to
the Participant made over the life of the Participant or joint lives of the
Participant and a designated beneficiary or a period not longer than the life
expectancy of the Participant or life expectancy of the Participant and a
designated beneficiary.

 



--------------------------------------------------------------------------------

For purposes of this Section 6.4 Required Beginning Date shall mean April 1 of
the calendar year following the later of the calendar year in which the
Participant attains age 70-1/2 of the calendar year in which the Participant
retires.

 

  (d) In the event that a Participant dies prior to the date that distribution
of his Retirement Benefit commences:

 

  (i) any portion of the Participant’s interest that is not payable to a
designated beneficiary shall be distributed not later than the end of the
calendar year which includes the fifth anniversary of the date of the
Participant’s death; and

 

  (ii) any portion of the Participant’s interest that is payable to a designated
beneficiary shall be distributed in accordance with subsection (i) above or over
the life of the designated beneficiary (or over a period not extending beyond
the life expectancy of the beneficiary), commencing not later than the end of
the calendar year following the calendar year of the Participant’s death or, if
the beneficiary is the Participant’s surviving spouse, commencing not later than
the last day of the later of the calendar year in which the Participant would
have attained age 70-1/2 or the calendar year following the calendar year which
includes the date of the Participant’s death.

 

  (c) If the Participant dies after distribution of his Retirement Benefit has
commenced, the remaining portion of such retirement benefit will continue to be
distributed at least as rapidly as under the method of distribution being used
prior to the Participant’s death.

 

3. Effective December 31, 2001, Section 11.10 of the Plan shall be deleted in
its entirety, and the following shall be inserted in lieu thereof:

 

  11.10 Economic Growth and Tax Relief Reconciliation Act of 2001.

 

Notwithstanding any provision of the Plan to the contrary, the provisions
related to the Economic Growth and Tax Relief Reconciliation Act of 2001 shall
apply as provided in Exhibit I.

 

4. Effective January 1, 1998, Section 11.13 shall be added to the Plan as
follows:

 

  11.13 Contributions to Cafeteria Plan

 

This Section 11.13 shall apply to Plan Years and limitation years beginning on
and after January 1, 1998. For purposes of the definition of earnings in Section
2.18, Statutory Compensation as used in Section 2.43,

 

2



--------------------------------------------------------------------------------

compensations as used in Section 5.1, and Annual Compensation as used in Article
VII amounts under Code Section 125 include any amounts not available to a
Participant in cash in lieu of group health coverage because the Participant is
unable to certify that he or she has other health coverage . An amount will be
treated as an amount under Code Section 125 only if the Employer does not
request or collect information regarding the Participant’s other health coverage
as part of the enrollment process for the health plan.

 

5. Effective December 31, 2001, Exhibit I shall be added to the Plan as follows:

 

EXHIBIT I

 

This Exhibit I to the Plan is adopted to reflect certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). The
provisions contained in this Exhibit I are intended to serve as good faith
compliance with the requirements of EGTRRA and are to be construed in accordance
with EGTRRA and guidance issued thereunder. Except as otherwise provided, the
provisions of this Exhibit I shall be effective as of the final day of the first
Plan Year beginning after December 31, 2001 and shall supersede the provisions
of the plan to the extent these provisions are inconsistent with the provisions
of this Exhibit I.

 

1. Limitations on Contributions

 

  (a) Effective for limitation years ending after December 31, 2001, benefit
increases resulting from the increase in the limitations of Code Section 415(b)
will be provided to all employees participating in the Plan who have one Hour of
Service on or after the first day of the first limitation year ending after
December 31, 2001.

 

  (b) The “Defined Benefit Dollar Limitation” is $160,000 as adjusted, effective
January 1 of each year under Code Section 415(d), in such manner as the
Secretary shall prescribe, and payable in the form of a straight life annuity. A
limitation as adjusted under Code Section 415(d) will apply to limitation years
ending with or within the calendar year for which the adjustment applies.

 

The maximum permissible benefit is the lesser of the Defined Benefit Dollar
Limitation or the defined benefit compensation limit as set forth in Code
Section 415(b) (both adjusted where required, as provided in (i) and, if
applicable, in (ii) or (iii) below).

 

  (i) If the Participant has fewer than 10 years of participation in the Plan,
the Defined Benefit Dollar Limitation shall be multiplied by a fraction, the
numerator of which is the number of years (or part thereof) of participation in
the Plan and the denominator of which is 10. In the case of a Participant who
has fewer than 10 years of service with the employer, the defined benefit
compensation limitation shall be multiplied by a fraction the numerator of which
is the number of years (or part thereof) of service with the employer and the
denominator of which is 10.

 

3



--------------------------------------------------------------------------------

  (ii) If the benefit of a Participant begins prior to age 62, the Defined
Benefit Dollar Limitation applicable to the Participant at such earlier age in
an annual benefit payable in the form of a straight life annuity beginning at
the earlier age that is the actuarial equivalent of the Defined Benefit Dollar
Limitation applicable to the Participant at age 62 (adjusted under (i) above, if
required). The Defined Benefit Dollar Limitation applicable at an age prior to
age 62 is determined as the lesser of the actuarial equivalent (at such age) of
the Defined Benefit Dollar Limitation computed using the interest rate and
mortality table (or other tabular factor) specified in the Plan or the actuarial
equivalent (at such age ) of the Defined Benefit Dollar Limitation computed
using a 5 percent interest rate and the applicable mortality table as defined in
the Plan. Any decrease in the Defined Benefit Dollar Limitation determined in
accordance with this paragraph (b) shall not reflect a mortality decrement if
benefits are not forfeited upon death of the Participant. If any benefits are
forfeited upon death, the full mortality decrement is taken into account.

 

  (iii) If the benefit of a Participant begins after the Participant attains age
65, the Defined Benefit Dollar Limitation applicable to the Participant at the
later age is the annual benefit payable in the form of a straight life annuity
beginning at the later age that is actuarially equivalent to the Defined Benefit
Dollar Limitation applicable to the Participant at age 65 (adjusted under (i)
above, if required). The actuarial equivalent of the Defined Benefit Dollar
Limitation applicable at an age after age 65 is determined as the lesser of the
actuarial equivalent (at such age) of the Defined Benefit Dollar Limitation
computed using the interest rate mortality table (or other tabular factory)
specified in the Plan and the actuarial equivalent (at such age) of the Defined
Benefit Dollar Limitation computed using a 5 percent interest rate assumption
and the applicable mortality table as defined in the Plan. For these purposes,
mortality between age 65 and the age at which benefits commence shall be
ignored.

 

  (c) For the purposes of applying the defined benefit compensation limit, a
multiemployer plan shall not be combined or aggregated with the Plan.

 

2. Increase in Compensation Limit

 

The annual compensation of each participant taken into account in determining
benefit accruals in any Plan Year beginning after December 31, 2001 shall not
exceed $200,000 (as adjusted for cost of living increases in accordance with
Code Section 401(a)(17)(B) and such cost-of-living adjustment in effect for a
calendar year shall apply to the annual compensation for the determination
period that begins with or within such calendar year). Annual compensation means
compensation during the Plan Year or such other consecutive 12-month period over
which compensation is otherwise determined under the Plan (the determination
period).

 

4



--------------------------------------------------------------------------------

For purposes of determining benefit accruals in a Plan Year beginning after
December 31, 1993. Compensation for any prior determination period shall be
$1,50,000 for any determination period beginning in 1994, 1995 or 1996,
$1,60,000 for any determination period beginning in 1997, 1998 or 1999, and
$170,000 for any determination period beginning in 2000 or 2001.

 

3. Modification of Top-Heavy Rules

 

This Section 3 of Exhibit I amends Section 7.1 of the Plan and applies for
purposes of determining whether the Plan is a top-heavy plan, under Code Section
416(g) for Plan Years beginning after December 31, 2001, and satisfies the
minimum benefits requirements of Code Section 416(c) for such years.

 

  (a) Key employee means any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the determination
date was an officer of the employer having annual compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002), a 5-percent owner of the employer, or a 1-percent
owner of the employer having annual compensation of more than $350,000. For this
purpose, annual compensation means compensation within the meaning of Code
Section 415(c)(3). The determination of who is a key employee will be made in
accordance with Code Section 416(i)(1) and the applicable regulations and other
guidance of general applicability issued thereunder.

 

  (b) The present values of accrued benefits and the amounts of account balances
of an employee as of the determination date shall be increased by the
distributions made with respect to the employee under the Plan and any plan
aggregated with the plan under Code Section 416(g)(2) during the 1-year period
ending on the determination date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the
case of a distribution made for a reason other than separation from service,
death, or disability, this provision shall be applied by substituting “5-year
period” for “1-year period”. However, the accrued benefits and accounts of any
individual who has not performed services for the employer during the 1-year
period ending on the determination date shall not be taken into account.

 

  (c) For purposes of satisfying the minimum benefit requirements of the Plan
and Code Section 416(c)(1), in determining years of service with the employer,
any service with the employer shall be disregarded to the extent that such
service occurs during a Plan Year when the plan does not benefit (within the
meaning of Code Section 410(b)) a key employee or former key employee.

 

4. Direct Rollover of Plan Distributions

 

For purposes of the direct rollover provisions in Sections 2.20 and 2.21 of the
Plan and with respect to distributions made after December 31, 2001, an Eligible
Retirement Plan shall also mean an annuity contract described in Code Section
403(b)

 

5



--------------------------------------------------------------------------------

and an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan. The definition of Eligible
Retirement Plan shall also apply in the case of a distribution to a surviving
spouse or to a spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code Section 414(p).

 

In addition, a portion of a distribution shall not fail to be an Eligible
Rollover Distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However such portion may
be paid only to an individual retirement account or annuity described in Code
Section 408(a) or (b), or to a qualified defined contribution plan described in
Code Sections 401(a) or 403(a) that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible

 

Executed on this 31st day of December, 2002

 

The Second National Bank of Warren

By:

  LOGO [g8371883718_84.jpg]

Its:

 

Vice President

 

6



--------------------------------------------------------------------------------

 

AMENDMENT NO. 3

TO

THE EMPLOYEES RETIREMENT PLAN OF

THE SECOND NATIONAL BANK OF WARREN

 

WHEREAS, The Second National Bank of Warren (hereinafter referred to as the
“Bank”) maintains The Employees Retirement Plan of The Second National Bank of
Warren, as amended and restated effective January 1, 2000 and as most recently
amended effective January 1, 2003 (hereinafter referred to as the “Plan”); and

 

WHEREAS, the Bank reserved the right in Article X of the Plan to amend said
Plan; and

 

WHEREAS, the Bank desires to amend said Plan to clarify the payment of temporary
disability benefits from the Plan;

 

NOW, THEREFORE, the Plan is amended effective January 1, 2003 in the following
respect:

 

1. The first paragraph of Section 4.9 is hereby amended as follows:

 

“The amount of the Disability Retirement Benefit shall be the amount determined
under Section 4.3 (if the Participant has reached his Early Retirement Date
under Section 3.6) or Section 4.5 (if the Participant has not reached his Early
Retirement Date under Section 3.6), whichever is applicable, as of the date that
a Participant incurs a Termination of Employment due to Total and Permanent
Disability. The Disability Retirement Benefit shall be payable to the
Participant meeting the eligibility requirements of Section 2.50 24 months
following the month in which the Participant is determined to be Totally and
Permanently Disabled under the Social Security Act. Payment of the Disability
Retirement Benefit shall be made monthly in the form of payment under Section
6.1(a) without regard to the 120 monthly guaranteed payments until such time as
the payment of Disability Retirement Benefits shall cease as provided in the
following paragraph.”

 

IN WITNESS WHEREOF, the Bank has caused this Amendment No. 3 to the Plan to be
executed by its duly authorized officer and its corporate seal to be affixed by
its Secretary, on this 19 day of December, 2003, but to be effective January 1,
2003.

 

ATTEST:       THE SECOND NATIONAL BANK OF WARREN By:   LOGO
[g8371883718_851.jpg]       By:   LOGO [g8371883718_852.jpg]     Secretary      
     

 



--------------------------------------------------------------------------------

 

AMENDMENT NO. 4

TO

THE EMPLOYEES RETIREMENT PLAN OF

THE SECOND NATIONAL BANK OF WARREN

 

WHEREAS, The Second National Bank of Warren (hereinafter referred to as the
“Bank”) maintains The Employees Retirement Plan of The Second National Bank of
Warren, as amended and restated effective January 1, 2000 and as most recently
amended effective January 1, 2003 (hereinafter referred to as the “Plan”); and

 

WHEREAS, the Bank reserved the right in Article X of the Plan to amend said
Plan; and

 

WHEREAS, the Bank desires to amend said Plan to correct a scrivener’s error and
clarify the calculation of retirement benefits from the Plan;

 

NOW, THEREFORE, the Plan is amended effective January 1, 2004 in the following
respect:

 

1. Section 4.3(a) is hereby amended as follows:

 

  “(a) Calculation. The annual Normal Retirement Benefit for a Participant who
has attained the Normal Retirement Date shall be an amount equal to 1.5 percent
of the Average Annual Earnings plus 0.6 percent of Average Annual Earnings in
excess of $11,600, as indexed, multiplied by completed years of Benefit Service
at date of retirement, not to exceed 25 years of Benefit Service. This $11,600
shall be increased or decreased by a percentage equal to the percentage increase
or decrease in the Social Security Wage Base above or below $49,600 after
January 1, 1989, rounded to the nearest $100.”

 

IN WITNESS WHEREOF, the Bank has caused this Amendment No. 4 to the Plan to be
executed by its duly authorized officer and its corporate seal to be affixed by
its Secretary, on this          day of                     , 2004 but to be
effective January 1, 2004.

 

ATTEST:       THE SECOND NATIONAL BANK OF WARREN By:           By:        

Secretary

           

 



--------------------------------------------------------------------------------

 

AMENDMENT NO. 5

TO

THE EMPLOYEES RETIREMENT PLAN OF

THE SECOND NATIONAL BANK OF WARREN

(As Amended and Restated Effective January 1, 2000)

 

WHEREAS, Sky Bank, successor by merger to The Second National Bank of Warren
(hereinafter referred to as the “Bank”), maintains The Employees Retirement Plan
of The Second National Bank of Warren, as amended and restated effective January
1, 2000 and as thereafter amended (hereinafter referred to as the “Plan”); and

 

WHEREAS, on July 1, 2004, The Second National Bank of Warren became a
wholly-owned subsidiary of Sky Financial Group, Inc. (“SFG”) as a result of the
July 1, 2004 merger of Second Bancorp Incorporated with and into SFG; and

 

WHEREAS, on July 2, 2004, The Second National Bank of Warren was merged with and
into Sky Bank, a wholly-owned subsidiary of SFG; and

 

WHEREAS, the Bank and Sky (together, the “Company”) consider it desirable to
further amend the Plan;

 

NOW, THEREFORE, pursuant to the power reserved to the Company by Section 10.1 of
the Plan, and by virtue of the authority delegated to the Sky Financial Group,
Inc. Benefit Plans Committee (the “Committee”) by resolution of SFG’s Board of
Directors, the Plan, as previously amended, is hereby further amended in the
following particulars:

 

1. By adding the following new Section 1.4 to the Plan, effective as of December
31, 2004:

 

  “1.4 Plan Frozen.

 

Effective December 31, 2004, the Plan is frozen. For Plan Years beginning on and
after January 1, 2005, no further benefits shall accrue under the Plan and no
employees of the Bank who were not Participants in the Plan prior to that date
may become Participants.”

 

2. By adding the following sentence at the end of Section 2.7, effective as of
December 31, 2004:

 

“Notwithstanding the foregoing provisions of this Section 2.7, an Employee’s or
Participant’s Average Annual Earnings will not take into account any Earnings
after December 31, 2004.”

 



--------------------------------------------------------------------------------

3. By adding the following sentence at the end of Section 2.8, effective as of
July 2, 2004:

 

“On July 2, 2004, The Second National Bank of Warren was merged with and into
Sky Bank, a wholly-owned subsidiary of Sky Financial Group, Inc., successor by
merger to Second Bancorp Incorporated.”

 

4. By the amendment of Section 2.12 in its entirely, effective as of July 1,
2004, to provide as follows:

 

“2.12 “Committee” means the Sky Financial Group, Inc. Benefit Plans Committee.”

 

5. By the addition of the following sentence at the end of the second sentence
of Section 2.18, effective as of December 31, 2004:

 

“Notwithstanding the foregoing, Earnings shall not include any amounts paid to
an Employee by the Bank after December 31, 2004.”

 

6. By the amendment of Section 2.22 in its entirely, effective as of July 2,
2004, to provide as follows:

 

“2.22 “Employee” means any common law employee of the Bank or an Affiliated
Company who was also an employee of The Second National Bank of Warren prior to
July 2, 2004.”

 

7. By the addition of the following sentence at the end of Section 3.4(b),
effective as of December 31, 2004:

 

“ Notwithstanding the foregoing, no Participant will be credited with Benefit
Service with respect to his Continuous Service after December 31, 2004.”

 

8. By the addition of the following sentence at the end of Section 3.7,
effective as of July 1, 2004:

 

“ Notwithstanding the foregoing, each Employee who is a Participant on July 1,
2004 shall have a fully vested interest in his Retirement Benefit.”

 

9. By the amendment of the last sentence of Section 4.3(a) in its entirely,
effective as of December 31, 2004, to provide as follows:

 

“ This $11,600 shall be increased or decreased by a percentage equal to the
percentage increase or decrease in the Social Security

 

- 2 -



--------------------------------------------------------------------------------

Wage Base above or below $49,600 after January 1, 1989 and prior to January 1,
2005, rounded to the nearest $100.”

 

10. By the amendment of Article IX, effective as of July 1, 2004, to delete
“Retirement Policy” before “Committee” wherever the term “Retirement Policy
Committee” appears.

 

11. By the amendment of the first and only sentence of Section 9.3 in its
entirety, effective as of July 1, 2004, to provide as follows:

 

“Actions, meetings and minutes of the Committee shall be consistent with the
Committee’s charter.”

 

12. By adding the following new Section 9.14 to the Plan, effective as of July
1, 2004:

 

  “9.14  Plan Administrator.

 

Effective July 1, 2004, the Sky Financial Group, Inc. Benefit Plans Committee
shall be the Plan Administrator of this Plan. The Sky Financial Group, Inc.
Benefit Plans Committee shall be considered the Fiduciary of the Plan and its
agent for service of legal process.”

 

13. By adding the following to the Plan as a new Article XII, immediately
following Article XI thereof, effective as of December 31, 2004:

 

“ARTICLE XII

PLAN FROZEN

 

  18.01  Plan Frozen.

 

The Bank has frozen the Plan effective December 31, 2004. For Plan Years
beginning on and after January 1, 2005, the Plan will operate on a frozen basis.
Notwithstanding any provisions of the Plan to the contrary, the following
provisions shall apply:

 

  (a) No employees of the Bank who were not Participants in the Plan prior to
January 1, 2005, will be eligible to become Participants after that date.

 

  (b) No further benefits will accrue on behalf of any Participant under the
Plan for any period after December 31, 2004. No earnings or service earned after
December 31, 2004 shall be counted for any purpose of the Plan.

 

- 3 -



--------------------------------------------------------------------------------

  (c) The Plan shall continue in effect on and after December 31, 2004, subject
to the Bank’s right to amend or terminate the Plan under Article IX. To the
extent not inconsistent with the provisions of this Article XII, all provisions
of the Plan shall continue to apply.”

 

* * * *

 

IN WITNESS WHEREOF, the Committee has caused the foregoing amendment to be
executed by an officer duly authorized this 13th day of July, 2004.

 

SKY FINANCIAL GROUP, INC.

BENEFIT PLANS COMMITTEE

By:   LOGO [g8371883718_90.jpg]

Its:

 

Chief Human Resources Officer

 

- 4 -